 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenson WholesaleCompany,Inc.andRetail,Wholesale and Department Store Union,AFL-CIOBenson WholesaleCompany,Inc.andElsieCumi Vaughn. Cases 15-CA-2718, 2718-1, and2718-3 and 15-CA-2738.May 11, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn September 7, 1966, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint,asamended,andrecommendeddismissalof those allegations.Thereafter, theRespondentand the General Counsel filedexceptions to the Trial Examiner's Decision, andbriefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthattheRespondent,BensonWholesale Company, Inc., Geneva, Alabama, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN,Trial Examiner: This consolidatedcomplaint'pursuant to Section10(b) ofthe National LaborRelations Act (herein calledthe Act),alleges that BensonWholesale Company,Inc. (herein called Respondent orCompany),violated Section 8(a)(1),(3), and(5) of the Act, inthat in the course of an organizational campaign by Retail,Wholesale and Department Store Union,AFL-CIO(herein called the Union), it threatened, coerced, andrestrained its employees in the exercise of rightsguaranteed by Section 7 of the Act, discriminatorilydischarged four employees, and refused to bargain withthe Union. By answer duly filed, Respondent admittedcertain allegations of the complaint, but denied thecommission of any unfair labor practice.A hearing on the issues raised was held before me atGeneva, Alabama, on April 12 through 15, 1966, at whichtime all parties were given full opportunity to adducerelevanttestimony, to examine and cross-examinewitnesses, to argue orally on the record, and to submitbriefs. Oral argument was waived. Briefs submitted by theGeneral Counsel and Respondent, respectively, have beenduly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses whiletestifying, I make the following.FINDING OF FACT21.THE UNFAIR LABOR PRACTICES ALLEGEDA. The Facts1.Employeesorganize;Union demands recognition whichis refusedRespondent is engaged at Geneva,Alabama, in theoperation of a warehouse which supplies groceries,frozenfoods, drugs, and related items to about 20 Pigley-Wigleyand Dixieland retail food stores located in Alabama,Florida, Georgia,Tennessee,Mississippi,and Louisiana.InSeptember,3ata social gathering, Respondent'semployeesdiscussedanddecided to seek unionrepresentation.Leading proponents of this movementwere Leon Holland,Jr., and Robert J. Stewart.Pursuant toarrangementsmade by Stewart and some fellowemployees,John L.Parker,anInternationalrepresentativeof the Union,met with a group ofRespondent's employees the evening of September 30. Atthismeeting 27 employees signed authorization cards.Parker also gave Holland some blank cards which thelatter was to get signed by employees not in attendance atthe meeting.The following day Holland obtained five suchcards, which he forwarded to Union Agent Parker, andwhich the latter received on October 4.4 Each of these 32'IssuedFebruary 28, 1966, and amended March 25 andApril 6, 1966, and is based on four charges In Case 15-CA-2718,the charge was filed October 8, 1965, in 15-CA-2781-3, onNovember 12, 1965, and in 15-CA-2718-1, on December 22,1965 In Case 15-CA-2738, the charge was filed November 4,19652No issue of commerce or labor organization is presented Thecomplaintallegesand the answer admits facts which establishthese allegations I find those facts as pleaded.'This and all dates hereaftermentionedare 1965,unlessotherwise stated4Among the cards Holland forwarded to Parker was that ofClarenceHelms(G.CExh 10d), which does notbear Helms'signatureHelms testified, however, that the card was given tohim by Holland, that he placed on the cardall thehandwrittenmaterial appearing thereon; that he intendedto sign it butoverlooked doing so; and that he returned it to Holland On thesefacts, I find Helms' card to be a valid designation of the Union,unless, as Respondent contends all cards are invalid becauseHolland and Stewart, alleged supervisory, participated in theorganizational activityThe supervisory status of Holland andStewart will be hereafter discussed164 NLRB No. 75 BENSON WHOLESALE CO.cards lists the classification of the employee as"Warehouse" or "Warehouseman."On October 1, Company President Benson received atelephone call from Union Representative Parker. Parkertold Benson that a majority of the Company's employeeshad joined the Union and authorized it to seek a contract;that the Union's majority status could be established by acard check, or by a Board election. Benson told Parkerthat he did not know whether a union was the best thingfor his employees, and invited Parker to come to see him.Parker told Benson that he would either call on him orwrite a letter.5On October 4, Parker wrote Benson a letter, which inpertinent part reads:This letter is a follow-up of our conversation on'October 1, 1965, at which time I informed you that amajority of your employees in the warehouse hadjoined our Union, and requested a meeting to discussa contract.Ialso informed you of several ways we coulddetermine majority status, you declined but offered tomeet with me sometimes when I was in Geneva.This is the context of our conversation on the datementioned above.Ihave this day petitioned the NLRB in NewOrleans, La., and am certain they will handle thisfrom their office.On the same day Parker sent a representation petition tothe Regional Office, which was received and filed in thatoffice on October 5. The unit set forth in the petition was,"Allwarehouseemployees including truckdrivers[excluding] office clericals, salesmen, guards and/orwatchmen and supervisors as defined in the Act." (Case15-RC-3223.) The Board's files in that case, of which Itakeofficialnotice,show that a copy of theaforementioned petition was sent by the Regional Office toRespondent on October 5, together with a letter stating theBoard'sprocedure in representation cases. It isreasonable to infer, as I do, and indeed as Respondentadmits, that the copy of the representation petition wasreceived by Respondent no later than October 7.6In the meanwhile, on October 1, after his telephoneconversation with Union Agent Parker, Benson decidedthat the matter might be more serious than he firstthought,and that he should seek legal advice.5 Based on the testimony of Parker, Benson's testimony issubstantially to the same effect6 The file in the representation case (Case 15-CA-3223) showsthat on October 5, the Regional Office sent a letter addressed toRespondent at Geneva, Alabama, enclosing a copy of the petitionfiled by the Union, on October 5 I take official notice of thecontents of the aforementioned file, and from this infer and findthatRespondent received the aforesaid letter and petition nolater than October 7.On June 13, 1966, 1 issued an order advising the parties that Iproposed to take official notice of the Board's file in therepresentation case and to draw the aforesaid inference, andpursuant to the provisions of Section 7(d) of the AdministrativeProcedure Act (5 U S 1006(d)), gave any party in interest anopportunity to show the contrary On June 23, 1966, Respondentfiled a response contending that my order of June 13, 1966, shouldbe rescinded The response did not deny that Respondent hadreceived a copy of the representation petition on or aboutOctober 7 On July 8, 1966, 1 issued a further order, advising theparties that if need be, and on appropriate showing, I wouldreopen the record to permit any party to show the contrary of thefact and the inference I proposed to draw therefrom, or to permitsuch a showing to be made in any other appropriate manner, andfixed an extended period of 10 days for such showing. On July 18,537Accordingly, he made an appointment to meet with hiscounsel, Powell, in Atlanta on Monday, October 4. At thismeeting it was decided that Olson, an attorney in Powell'soffice, would be at Respondent's warehouse the followingday.When Olson arrived on October 5, Respondent hadreceived Parker's letter of October 4, quoted above, andhe drafted Benson's reply thereto which is datedOctober 5. Respondent's letter, after referring to thetelephone conversation of October 1,7 contained thefollowing:Your letter does not specify which classificationwould be included in the unit that you alleged to beappropriate. We feel that this is a matter that must bedetermined by the National Labor Relations Board.Afteradeterminationhad been made of theclassifications to be excluded, we will insist that anelection be conducted by secret ballot in which ouremployees have an opportunity to express theirpreference.Therefore, we will not recognize yourUnion as the representative of our employees withoutadetermination of the appropriate unit and anelection conducted by secret ballot.We thereforesuggest that if you are serious in your contention, thatyou proceed with the petition you have filed with theNational Labor Relations Board.Also on October 5, Parker sent a further letter toRespondent, which was accompanied by a list of 32employeeswho,accordingtotheletter,wererepresentatives of the Union in the warehouse for thepurpose of getting other employees to join the Union The32 employees whose names appeared on the list were theemployees from whom Parker had received authorizationcards, as set forth above. Although the record does notshow the date Respondent received this letter, it is a fairinference that it was so received on October 6, andcertainly no later than October 7 In any event, thatRespondent received Parker's letter of October 5, and thatitmade no reply thereto, is admitted. The partiesstipulated that the representation petition filed by theUnion on October 5, as above stated, was withdrawn by iton January 12, 1966.2.The alleged interference, restraint, and coercionBenson admits that about mid-August he heard rumors"that there was possibly some union activity at the1966, Respondent filed a further response Again Respondent didnot deny that it had received a copy of the representation petitionby October 7, it merely contended that it is improper for theundersigned to look at the file in the representation case, or drawthe inference above referred to This contention I reject as clearlydevoid of merit That the inference I propose to draw is in accordwith the actual facts is apparent from the following, appearing atpage 4 of the brief which Respondent filed with me "The sameday, October 5, 1965, at 12 30 p.m , the Union's petition was filedin theBoard's Regional Office in New Orleans, LouisianaThe next day, October 6, 1965, or the following day October 7,1965, the employer received a copy of the petition "7With respect to this prior conversation, the letter stated thatBenson had told Parker "we have a good-faith doubt that anuncoerced majority of our employeesin an appropriatebargainingunithave freely and unequivocally designated your organizationas their representative " This is obviously the lawyer talking Ihave serious doubtthatBenson had ever heard, much less used,such language in his conversation with Parker, and even Bensondoes not claim that he used such language According to Benson'sown testimony, all he told Parker was that he did not believe thatParker represented the Union, or that the Union represented theemployees, and that the telephone was not the place to discusssuch matters 538DECISIONSOF NATIONALLABOR RELATIONS BOARDwarehouse." Although Benson claims that he did notbelieve the rumor, and that it was not a "serious matter in[his] thinking," he admits that he "possibly did" mentionthematter to General Manager Cotter. While Cotterclaims that his first information concerningunionactivityamongRespondent's employees came from anothersource, he admitted that such information reached himaboutmid-September, and that he discussed it withBenson. Cotter also admitted that when he learned of theunion activity among the employees, he told WarehouseManager Adair and Assistant Manager Clemmons to keeptheir ears open and let him know what they heard. Theevidence shows thatbeginningimmediately after itlearned of the union activityamong itsemployees, andcontinuingvirtually to the time of the hearing in thismatter,Respondent interferedwith, restrained, andcoerced its employeesin aneffort to dissuade them fromtheir support of the Union. The details of these incidentsfollow:a.About mid-September, Warehouse Manager Adairasked employee Pollard if the latter had heard any of theemployees talking about the Union. Pollard replied that hehad not. Adair then asked that Pollard let him know if he(Pollard) heard any union talk, and added that he had beeninstructed by Cotter to fire any employee that talked aboutthe Union On October 2,8 Assistant Manager Clemmons,having heard about the unionmeeting onSeptember 30,asked Pollard what the employees were trying to do.Pollard replied that the employees had decided toorganize.Clemmons then asked if Pollard had signed acard and what he thought about the Union. Pollard repliedthat he had signed up, and thought the Union was a goodthing.Clemmons then asked Pollard if the employeeswouldsettle thematteriftheCompany agreed todischarge Warehouse Manager Adair Pollard replied thatthe employees were not trying to get anyone fired.9b. In the latter part of October, Pollard learned that theCompany had run a credit reporton him.He went toCotter and protestedthis action,saying he "did notappreciate it." Cotter told Pollard that there was nothinghe could do about it, that "the first thing those lawyers toldhim to do wasto runa credit report on everybody thatworked for the Company."10c.On the afternoon of October 2 (a Saturday),Clemmons went to the home of employee Davidson and"The day after Benson's telephone conversation with UnionAgent Parker0Based on the credited testimony of Pollard Clemmonsadmitted that he discussed the Union with Pollard,and that suchdiscussion was after the meeting on September 30, when most ofthe cards obtained by the Union were signed,that in thisconversation he told Pollard that he(Clemmons)had heard thatall the employees were joining the Union By inference Clemmonsdenied that he asked Pollard whether he had signed a union cardand what Pollard thought about the Union Although Adairadmitted that he asked Pollard if the latter had heard anyemployees talking about getting a union, he denied making theremainder of the statements attributed to him by Pollard I do notcreditAdair or Clemmons,particularly in view of Cotter'sadmission that he asked both Adair and Clemmons to find outwhat they could about the Union and report back to him10Based on the credited testimony of Pollard Cotter admittedthat he had a conversation with Pollard in which the latterprotested that the Company had run a credit report on himAccording to Cotter, he told Pollard that the credit report was runbecause the Company was considering the formation of a creditunion to help needy employees borrow money at reasonableinterest rates, and that the credit reports would be needed inconnection with such operation.Cotter contends that the onlyasked the latter if he "had been to Daleville."11 Davidsonadmitted that he had attended that meeting. Clemmonsthen asked what the employees wanted Davidson repliedbetter working conditions, and expressed dissatisfactionover "a lot of backriding." Clemmons then asked ifDavidson thought the employees would change theirminds "if the man who was doing the backriding waseliminated," and if the men would consider getting out oftheUnion if the Company promised some change.Davidson replied that he did not think any of the menwould change their minds. In this conversation Clemmonsalso told Davidson that he was sorry the men decided tosign the union cards before discussing the matter with thecompany officials, and that in view of the fact that it hadbeen started, he (Clemmons) did not know whether theCompany would proceed with plans for expansion of thewarehouse and its equipment.d.About November 10, Cotter spoke with Davidsonwhile the latter was at work. Cotter first spoke of improvedwork procedures, and then asked Davidson "how theunion activity was going." Davidson replied that it was "asstrong as it had ever been." Cotter then told Davidson ofthe plan to enlarge the warehouse, to carry tobacco itemswhich the Company had not heretofore sold, that someonewould be needed to look after such an operation, and ifDavidson would do what he could to get the men to changetheirminds about the Union, the Company wouldappreciate it and Davidson might get more money and asupervisory job in time to come 12e.On Sunday morning, October 3, Warehouse ManagerAdair went to the home of employee McGowan allegedly tocheck on the condition of a dog McGowan was keeping forhim. Adair brought up the subject of the Union and askedMcGowan what the employees wanted. When McGowanstated that the employees wanted more pay and fewerhours, Adair replied that employees would never get it;that before Benson would accept the Union, he would"close the doors." Adair also told McGowan that he(Adair) "didn't appreciate" the employees going to theunion meeting without letting him know, and that if theUnion got in, he (McGowan) would not be in charge of thedrug room, he would just be working there. 13f.IntheearlyafternoonofSunday,October 3,AssistantWarehouse Manager Clemmons went to thehome of employee Leon Holland and told the latter that hereference to "union"was "credit union,"and that while he mayhave told Pollard that the Company had been advised to get creditreports, he did not"say anything about lawyers " There is noevidence that a credit union was ever put into operation I creditPollard" Where the union meeting had been held on September 30zBased on the credited testimony of Davidson As statedsupra,Ido not credit Clemmons Cotter admitted that hediscussed expansion plans with Davidson,and told the latter thatwhen these plans were accomplished additional supervisorswould be needed who would be selected from the existing workforceCotter denied that he promised Davidson more money or asupervisory job if he would withdraw from the Union Under thecircumstances, I credit Davidson" Based on the credited testimony of McGowan, Adairadmitted that he talked with McGowan about the Union at thelatter's home on October 3, that he told McGowan the employeesdid not need a union, and pointed to all the benefits the employeeswere receiving without a union He denied telling McGowan thatBenson would close down if the Union came in He did not denytelling McGowan that the latter would not be in charge of the drugroom,but would only be working there, if the Union came in Tothe extent that Adair's testimony conflicts with that of McGowan,I credit the latter BENSON WHOLESALE CO.539"wanted to talk about the mess we was in " When Hollandasked "what mess," Clemmons replied, "well the Union."Clemmons then asked Holland, if the Company firedWarehouse Manager Adair, and made some promises,would Holland withdraw from the Union? Later that dayemployee Holland received word that Print Shop ForemanJack Helms, an admitted supervisor, wished to see him.Together with employees Robert Stewart, James McNeil,Benjamin Shirah, and former employee I. D. Griffin,Holland went to Helms' home where Helms joined them inthe car. Helms told the group that he had a 3-hourconversation with Cotter that morning concerning thereason the employees desired union representation, andthat he had told Cotter the problem was WarehouseManager Adair; and that Cotter had asked him (Helms) totalk to the employees and find out if the employees woulddrop the Union if Respondent discharged Adair andpromised to improve working conditions. Helms alsostated that Cotter wished to talk with the employees aboutthe matter.14g.On October 5, the day after he conferred withcounsel in Atlanta, Respondent discharged Holland andStewart, the two most active proponents of the Union.Respondent concedes that both men were dischargedbecause they refused to abandon theirunionactivities, butcontends that the discharges did not violate the Act,because Holland and Stewart were supervisors.15 Thatafternoon President Benson read a prepared speech to theassembled employees.16 Benson first referred to theefforts of the Union to organize the employees, to which heexpressed his opposition and his purposes to "use everylegalmeanstokeep it out." Benson then told theemployees that "union's [sic] exist on trouble"; that theironly purpose is to get the dues from employees, andadded, "I don't think thisunioncan do any of you any goodand can only lead to trouble for everybody." Benson thentold the employees that Holland and Stewart, whom hereferred to as supervisors, had been discharged thatmorning because they refused to cease their activities onbehalf of the Union.h.Ray Neal,Ausley, who had signed a union card,worked for Respondent in the warehouse. Prior to theirmarriage on December 8, his wife Sarah (who was thenSarah Howell) worked in the accounts payable division inRespondent's office. At the time of the events hereafterrelated, Respondent was aware that Ray and Sarah wereengaged to be married, and it was giving someconsideration to waivingits rulethat a husband and wifecould not both work for the Company. On October 7,Cotter had Sarah come to his office and, among otherthings, told Sarah that the men in the warehouse weretrying to geta union; that he had fired Holland and Stewartbecause as supervisors they could not take part in theUnion and they refused to get out of it; that he wanted tosee Ray out of the Union, and since she probably had moreinfluence over him than any other person, he was askingher to prevail on Ray to abandon the Union; that if Ray wasinterested in getting out of the Union, he should see him(Cotter), or Personnel Manager Wood and they would tellhim how to go about it so that no one would know it. AtSarah's request, Cotter telephoned the drug room so thatSarah could arrange to have lunch with Ray that day.Later that afternoon, Cotter again sent for Sarah andasked whether she had seen Ray and what the latter hadsaid. Sarah told Cotter that Ray said he wanted to thinkabout the matter, and Cotter told her to keep trying topersuade Ray to abandon the Union. About a week later,Cotter stopped Sarah as she was leaving work and askedwhat success she was having in persuading Ray toabandon the Union. Sarah told Cotter that Ray had refusedto discuss the matter with her. Several weeks later, Cotteragain had Sarah come to his office. On this occasion heasked how Sarah's father felt about the Union. Told thather father was against it, Cotter asked Sarah if she wouldhave her father urge Ray to abandon the Union. Sarahagreed to and did discuss the matter with her father, butthe latter declined to interfere. On November 4, employeeJerryMcGowan was discharged because allegedly as asupervisor he refused to abandon his union activities."ThatafternoonCotteragainengagedSarah inconversation, telling her that Respondent had madeMcGowan a supervisor because a supervisor could notparticipate in union activity, and that McGowan had beendischarged because he had been caught talking to "anoutsideman," and that she should tell Ray aboutMcGowan's discharge, and that he should be "thinkingabout it." "si.In the month of October, Malcolm Ausley, foreman ofthe truckdrivers, an admitted supervisor, went to the homeof his brother Wilmer Ansley, the father of employee RayNeal Ausley.Malcolm asked Wilmer to get Ray towithdraw from the Union, saying that he had helped Rayget his job at the warehouse, and that "the big wheels ...were on his back about it." Malcolm added that all Rayneed do was go "to Lawyer Kelly's andsigna card or apaper and get out and nobody would know nothing aboutit."Wilmer agreed to and did communicate Malcolm'srequest to Ray. On November 4, the day Jerry McGowan14Based on the composite of the credited testimony of Holland,Stewart,McNeil, Shirah, and GriffinHelms' testimony issubstantially in accord, except that, according to Helms, he onlyasked Holland whether he would talk about the matter to Cotter,and that Holland agreed to do so if he had a witness To the extentthatHelms' testimony is in conflict with that of theaforementioned witnesses, I do not credit itiz For the sake of continuity, I defer to a subsequent sectionhereof a discussion of the supervisory status of Holland andStewart16The full text of the speech is in evidence as an exhibit, andwill not be set forth herei'McGowan's discharge is alleged in the complaint to havebeen in violation of Section 8(a)(3) of the Act His supervisorystatus is hereafter considered'"Based on the credited testimony of Sarah Ausley Cotteradmitted that he talked with Sarah Ausley on several occasionsabout Ray and the Union As to some of the details of theseconversations he corroborates Sarah Ausley, as to others he saidhe had no recollection Cotter denied that he urged Ausley toprevail on Ray, or have her father prevail on Ray to abandon theUnion, and claimed that his only request to her was to urge Ray tovote for the Company in the election I do not credit Cotter In thefirst place, if Cotter's only purposewas to urgeRay to voteagainstthe Union he could have, and I beheve would have, talked to RaydirectlySecondly,histestimony is inconsistentwithRespondent's admittedunion animusand its course of conduct asrevealedby this record Thirdly, at the time of theseconversations, no election had been scheduled, indeed none wasever scheduled And finally, I am not unmindful of the fact thatRay, as the record shows, is stillemployed by Respondent, andthat when Sarah Ausley testified in this proceeding she must havedone so withthe realizationthat her testimony might incur thedispleasure of her husband's employer, and place his continuedemployment, and therefore her own livelihood, in jeopardy Shewould not have done so, I am convinced,unless shefelt impelledto tell the truth 540DECISIONSOF NATIONALLABOR RELATIONS BOARDwas discharged, or on the following day, Malcolm againwent to Wilmer's home and told the latter that McGowanhad been discharged, and that Ray was "next to be fired ifhe didn't get out of the Union." Wilmer communicated thisstatementto Ray.19j.In the early part of October, President Bensonapproached employee McNeil at his workstation andasked McNeil to get some of the men together and preparea listof what the employees wanted; that he would bereasonable about it and was sure the men would be.Several days later, as McNeil was preparing to leave hiswork in the warehouse, Cotter approached and stated thathe (McNeil) could lead the men and that he should get outover the weekend and see what he could do about gettingthe men to drop the Union.2°k.During the week of October 10, Personnel DirectorWood had Jerry McGowan come to the rear platform of thewarehouse. There Wood stated that he (Wood) wanted totellMcGowan how he could get his union card back, andthat it would not take over30 minutes.Wood also toldMcGowan that if he (McGowan) made the first move, theother employees in the drug room, where McGowanworked,)would follow him, and asked McGowan to talk toother employees aboutgetting outof the Union. McGowantoldWood that he wanted a few days to think it over.Several days later Woodagainsought out McGowan andasked if the latter had changed his mind. McGowan toldWood that he had decided not to get out of the Union.21Approximately 10 dayslater,McGowan was called intoan office where PresidentBenson,GeneralManagerCotter, and AssistantWarehouse Manager Clemmonswere present. Cotter first referred to the discharge ofHollandandStewart because they were allegedlysupervisors who refused to abandon theirunionactivity,and then told McGowan that additional supervisorypositions had been created, and still others would be.McGowan was asked if he wanted a job as "supervisor,"Cotterstatingthat in such a position Mc Gowan could notparticipate in union activities. McGowan stated that hewould like the job because it would pay more money. Later11Based on the credited testimony of Wilmer Ansley MalcolmAusley admitted that he visited his brother, and that the Unionand Ray's connection therewith were discussed He denied thathe made the statements attributed to him by Wilmer Ansley I donot credit his denials20 Based onthe creditedtestimonyof McNeilBenson, ondirect, testified that "he had no conversation with [McNeil] aboutthe Union." On cross, after first saying that it was McNeil whomade statements about the Union, Benson admitted that"perhaps I did make some statements[toMcNeil]about theUnion, or with reference to the Union " Cotter denied that heasked McNeil or any other employee to use his influence to getemployees out of the Union, but admitted that he told McNeil thatthe latter was influential with other employees According toCotter, the only thing he told McNeil was that the Respondentwould like to have McNeil and other employees vote for theCompany.To the extent that the testimony of Benson and Cotterconflicts with that of McNeil, I do not credit it21Based on the credited testimony of McGowanWoodadmitted that he had a conversation with McGowan concerningwithdrawing from the Union,at the time and place indicated byMcGowan, but testified that he went to the back platform wherehe met McGowan only because he received word that McGowanwanted to see him, and that it was McGowan who asked how hecould get his union card back It is significant that Wood admitsthat the conversation concluded with McGowan stating that hewould let Wood know what he decided about withdrawing fromin the day, Cotter approached McGowan in the latter'swork area and told him that while McGowan could talkemployees out of the Union, he (Cotter) could not, andadding that he knew that one employee, at least, wouldfollowMcGowan.22On November 4, McGowan wasdischarged admittedly because he refused to abandon hisactivities on behalf of the Union.1.As heretofore stated, Respondent discharged Hollandand Stewart on October 5, because they refused to ceasetheirunionactivities.Later that afternoon, employeeShirah was called into the office of Warehouse ManagerAdair.Present, in addition to Adair, were PersonnelManager Wood, and General Manager Cotter. Cotter toldShirah about the discharge of Holland and Stewart, andoffered him Holland's job with a 20-cent hourly increase inpay, which Shirah accepted. In this conversation Cottertold Shirah that if the Union could be put off for a year,Respondent could defeat the efforts of the employees toobtain union representation. Shortly thereafter Shirahattendeda union meeting.The following day Shirah wascalled into PresidentBenson'soffice and asked why hehad attended the union meeting the preceding night andwhat had transpired there.Bensonalso told Shirah that asa supervisor the latter could not attend union meetings,and Shirah has not doneso since.23Also during the monthof October, General Manager Cotter summoned Shirah tohis office and asked the latter if there was anybody in thewarehouse he (Cotter) could get to talk to all the boys andsettle the matter of the Union. In this conversation, Cotterstated that several employees had withdrawn from theUnion and gotten their cards back.24in.On October 28, the Company gave a dinner forcertain of its employees.25 Employees present were Shirahand Kirkland, who had replaced Holland and Stewart,respectively, and McGowan, Free, and Shiver. Cotter toldthese employees that they were being made supervisors inparticulardepartments: Shirah and Kirkland in theshippingunit;Shiver in the frozen food and dairy unit;Free in the receivingunit;and McGowan in the drug roomunit.The employees were also told that they would nothave to punch a timeclock and would get a weekly salarythe Union This would seem unnecessary if, as Wood testified,McGowan was asking how he could get his union card backWood's course of conduct is consistent with that pursued byCotter and Benson, as I above found To the extent that Wood'stestimony is in conflict with that of McGowan, I credit the latter22Based on the credited testimony of McGowan Cotter, whenhe testified,was only asked one question concerning hisconversation with McGowan, namely, whether he had "everinstructed Jerry McGowan to talk any employee into withdrawingfrom the Union," to which question Cotter answeredNo " I donot regard this as a complete denial of the statements attributedto Cotter by McGowan To the extent that it is a denial, I do notcredit it21Respondent contends that Shirah became a supervisorwithin the meaning of the Act when he assued the job formerlyheld by Holland The General Counselcontends that the attemptto invest Shirah with supervisorystatus wasa subterfuge Thisissue will hereafter be dealt with14Based on the credited testimony of Shirah, who wasemployed by the Respondent at the time of the hearing in aposition which Respondent contends is supervisory in characterBenson, though testifying after Shirah, was not asked about anddid not denythe statements attributedto him by Shirah AlthoughCotter denied that he made the statements attributed to him byShirah, I do not credit his denials2',Management officials attending this meetingwere Cotter,Wood, and Clemmons BENSON WHOLESALE CO.541of $100, rather than an hourly rate, which would be anincrease in pay.26Each employee was given and signed a formal jobdescription of his duties which described the individual asbeing the "supervisor" of, and having "direct control andauthority over all employees in his particular crew."27Each of these employees except Kirkland testified thatafter signing the aforesaid job description there were nochanges in their duties, and that they continued to do thesamework, in the samemanneras they had at all timesprevious; and that they never hired, fired, or made anyeffective recommendations with respect thereto. They did,however, testify to the following incidents, upon whichRespondent places considerablereliance asshowing thatsupervisory authority was conferred: (1) Shiver testifiedthat shortly after October 28, he told Assistant WarehouseManager Clemmons that he wanted a full-time man,instead of a part-time one;that several days afterClemmons broughta manand asked Shiver "to talk tohim"; after doing so Shiver told Clemmons that he wantedthe man, and the man came to work the following day.(2) Shirah testified that Personnel Manager Wood hadinformed him the two warehouse crews were unequallybalanced as to experienced help and directed that one ofthemore experiencedmen inShirah'sgroup betransferred to Kirkland's group, and one of the lesserexperienced men in Kirkland's group be transferred toShirah's group; that he (Shirah) selected the man that wasto be transferred out of his group and agreed to take theman that was selected for transfer from Kirkland's group.(3) Free testified that he was asked to talk with two menthe Company was considering hiring, that he did so, butmade no recommendation, and both men were hired; thathe did recommend that one employee in his group be givena 10-cent rather than a 5-cent hourly rate increase, andthat this was done. (4) McGowan testified that afterOctober 28, he recommended that an employee betransferred from the shipping crew to the drug room crew,and that such recommendation was disapproved.28to Shiver testified that prior to being placed on the weeklysalary, his weeklyearningsat an hourly rate were generally $70 to$80McGowan testified that with overtime his weekly earningswhen on hourly rate were in excess of $100 Payroll stubs issuedto Shirah show that in the 3 weeks prior to being placed on weeklysalary his earnings, at an hour rate of $1 75, were $108 73,$139 56, and $138 92 Free testified that his hourly rate was $1 65,and that he worked and was paid for overtime, but he did not statewhether such earnings were more or less than $100 weeklyKirkland did not testify27The job description signed by McGowan read as followsDRUG ROOM SUPERVISOREmployee has complete supervisory control of allemployees assigned to the Drug Room unitBy virtue of this responsibility the supervisor has theauthority to interview and recommend the hiring of newemployees, the authority to recommend the discharge ofunsatisfactoryemployees,theauthority to carry outdisciplinaryaction,and the responsibility to see thatCompany policies are adhered to in the supervisorsparticular unitThe supervisor also has the authority to recommend raisesfor individuals under his supervisionResponsible for all merchandise received and sent out ofthe drug roomSupervise the pulling of orders and designates theemployee to pull a particular section of an orderDesignates the slot that the incoming merchandise will beplaced inResponsible for the complete drug room inventory and forthe physical layout of the merchandiseSupervises the unloading of trucks,the sending out of,n.Prior to February 8, 1966, Respondent had no formalfuneral leave policy, employees being permitted to taketime off for that purpose, without pay. By letter datedFebruary 8,1966,addressed"ToallCompanyEmployees,"Respondent announced a funeral leavepolicy, effective February 15, 1966, pursuant to whichpermanentfull-time employees would be granted leave of2 days with pay in the event of a death in the immediatefamily.29 The leave was to be computed on thebasis of an8-hour day at the employee's regular rate of pay. Also inFebruary 1966, Respondent admittedly granteda generalwageincreasetoallemployees involved. The onlyevidence in the record concerning thiswage increase isthe fact that it was given.30o.On March 24, 1966, General Manager Cotter made aspeech to the assembled employee S.31 Cotter referred tothe hearingin thismatter, scheduled for April 12, and thatmany of the employees would be, called to testify, probablyto identify the union cards "which you signed." Aftertelling the employees that if called they should testifytruthfully, Cotter stated:Many employees have told us that they were told thepurpose of the card was to get an election and thatthis is the only reason they signed the cards.Then, after telling the employees that cards obtained onthe representation that their only purpose was to get anelection would not be validauthorizations,and that suchinformation would be helpful to Respondent in the defenseof this case, Cotter concluded by stating:In the event if you were told that the purpose of thecard wasto get an electionand thiswas reason [sic]you signed it, I would appreciate your signing the listthat will be available in you [sic] department.Although, as noted above, Cotter told the employees thatRespondent had been advised bymanyemployees thatthey were told that theonlypurpose of theunioncard wasto get an election, he admitted that no employee had givenhim such information at anytimeprior toMarch 24,1966.32Cotter also testified that with the advice andcompletedorders,thestockingandpricingofallmerchandiseSupervises the working up of damagedmerchandise andthe shipment of this merchandise back to the propercompanyConferswith salesmenon the inventoryof their goods inthe Drug RoomUnit andof the damaged[sic] incurred to themerchandise furnished by their CompanySupervisesthe clean-up of the DrugRoom areaPerforms related dutiesas requiredThe job descriptions signed by Shirah, Kirkland, Free, and Shiverwere virtually identical withthe appropriate changes in languagerequired for the different jobsL"The General Counsel contends that the fiveemployees whosigned thejob descriptions on October 28, and Bobby Seay whowas designated a supervisor on December15, to succeedMcGowan who was discharged on November 4, had never been,and were notthereby investedwith supervisory status, and thatthe attemptto confersuch status was merely a pretextdesigned toremove fromthe unit employeeswho were amongthe strongestsupporters of the Union This issue will hereafter be discussedt" Immediatefamily was definedas husband,wife,mother,father,sister,brother, or child;0The General Counsel contendsthat the wage increase andfuneral leavepolicy wereviolativeof Section8(a)(5) and(1) of theAct" The full text of the speech was receivedas an exhibit.'tThirty-two unioncards werereceived in evidence as havingbeen properlyauthenticatedThirteen ofthese wereproven bythe employees who signed the cards None were asked what, ifanything, they were told aboutthe purposeof the card 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistanceof counsel, he drafted the speech he made tothe employees on March 24, 1966.333.The8(a)(3) allegationsThe General Counsel contends that Leon Holland,Robert Stewart, William J. McGowan, and Elsie CumiVaughn were discharged because of their activities orsuspected activities on behalf of the Union. As heretoforestated,Respondent admits that it discharged Holland,Stewart, and McGowan because of their union activity, butcontends that no violation of Section 8(a)(3) resulted,because each was a "supervisor"within the meaning ofthe Act. The only facts, therefore, that need be consideredin connection with their discharge, are those which bearon their status as supervisors,which facts I now setforth.34a.Leon HollandHolland had worked for Respondent continuously sinceJuly 1956. Initially he worked as a laborer, but after about18 months was assigned to the warehouse as a selector orpicker. The warehouse is dividedinto several sections ordepartments, including frozen foods, drugs, and groceries.The employees in the grocery section of the warehouse aredivided into two crews,each consisting of approximatelysix "selectors" or "pickers," a checker, and a loader. OnOctober 5, Holland was the checker in one crew andStewart the checker in the other. Customer orders, after;being processed in the office, are forwarded to thewarehouse manager's office, where they are stacked in theorder of receipt. The selector or picker takes the oldestorder, and selects from the storage place in the warehousethe groceries called for by the order. The selector puts themerchandise into a so-called "buggy" that runs on aconveyer, pulled by a mechanical chain, which takes thebuggy to the loading dock. As the buggy passes the frozenfoods, dairy, and drug departments, merchandise fromthose departments, destined for the same customer, isadded thereto. When the buggy reaches the loading dock,the checker checks the contents of the buggy against theinvoice to make certain that the order has been accuratelyfilled;price-marks allmerchandise from the grocerydepartment; provides the necessary trading stamps andadvertising material; and forwards the buggy to the loaderwho is charged with properly placing the merchandise onthe right truck and in such a way as to be accessible forunloading at a particular stop. At the time of his discharge,Holland's hourly rate of pay was $2.35 The selectors in hiscrew were paid an hourly rate which varied from $1.30 to$1.50. The loader was paid $1.35 an hour. Holland filledout daily work cards showing the time spent in eachcategory on the reporting form,always filling in his timeunder the category entitled "Outbound checking" andmaking no entries in the column entitled"Supervision."36Respondent does not contend that Holland had theauthority to hire or fire. The chief basis for its contentionthatHolland had supervisory authority is that he wascharged with and did responsibly direct the function offilling customer orders and seeing that the merchandisewas properly loaded on trailers for transportation to theretail stores.The factors upon which Respondent relies insupport of its contention are basically (1) that Holland for aperiod of time carried a key to the warehouse, though hehas not done so since about1960; (2) that Holland has attimes initialed timecards of employees in his crew tocorrect an error thereon, or the failure to punch in or out;(3) on at least one occasion when he was unable to findanyonewithhigher authority,Holland authorized amember of his crew, who claimed to be unable to work, topunch out and leave for the day; (4) his crew frequentlyworked late hours, or reported for work earlier than thenormal 7 a.m. reporting hour, and that before 7 a.m., orafter 6 or 7 p.m.,no other representative of managementwas present at the warehouse;(5) because of hisknowledge of the workload, and his experience withrespect to the time required to accomplish Respondent'spolicy to promptly fill and ship all orders, Holland kept themen working until this was accomplished,and told theselectors and the loader in his crew what time to report forwork the following day; (6) when a new employee washired for the shipping crew, he would be taken to Hollandand told that he was to work for the latter, and that it wasHolland's job to train the man; and(7) that beginningsometime in 1960 or 1961, Respondent began paying anincentive bonus to certain supervisory employees, and thatsuch a bonus was, for a period, paid to Holland. This bonuswas paid quarterly, based on profits. About 1963, becauseitwas felt that payment of a bonus to an hourly employeemight present problems under the overtime provisions ofthe Fair Labor Standards Act, the bonus was abolished asto Holland, and his hourly rate increased to compensatefor the loss. At this time, according to President Benson,Holland was told that the elimination of the bonus had noeffect on his duties,being simply an adjustment in wagesin lieuof the bonus." As additional violations of Section 8(a)(1) of the Act, theGeneral Counselrelies upon statements allegedly madeby OfficeManager Tew,an admitted supervisor,to employee Elsie CumiVaughn, who, the General Counsel contends, was discriminatorilydischarged on October 6 The evidence with respect to suchalleged 8(a)(1)violations,willbe set forth in connection withVaughn's discharge Suffice it to say, at this point,that I make no8(a)(1) findings on the basisof Vaughn's testimony" The facts with respect to the discharge of Vaughn will bestated after the facts relating to the status of Holland,Stewart,and McGowan''Stewart who was the checker on the other crew, and whoaccording to Respondent,performed the same duties and had thesame authority as Holland,was paid $1 60 an hour, and theselectors in his crew were paid $1 50w The card shows 15 categories of work,namely,unloadingcars, unloading trucks (backhaul), unloading other trucks, forktruck operation, hand piling stock, selecting, loading, repackwork,supervision,clericalinboundchecking,outboundchecking,sweeping,cleaning,maintenance,recoopenng, andother work President Benson testified that this form was usedonly to gather information for a service to which Respondentsubscribed which reported back a comparison of Respondent'soperations with 18 other firms similarly engaged,from the point ofview of costs of operation and efficiency, and the allocation ofcosts to the departments He at first testified that it was not thefunction of the form to distinguish between supervision and actualwork, and that"there is no place on the report for supervisionseparate from work"When asked why, in view of the last quotedstatement, the report carried the heading"supervision," Bensonfirst asked to see the form, and then stated,"that could be themanager of the warehouse or the assistant manager We don'trecord those two men on our report"At best,Benson's testimonyon this point is unclear I do not credit it, in view of the fact that noshowing was made with respect to the type of report thewarehouse manager or his assistant made, the fact that accordingtoBenson the purpose of the report was to ascertain costs ofoperating the department,and for a comparison thereof withsimilar operations by other employers the cost of "supervision"had to be accounted for and charged to the particular department. BENSON WHOLESALE CO.543Icredit Holland's testimony that he was never told byany management official that he had supervisory authorityover his crew, and that when President Benson announcedto the warehouse employees the promotion of Clemmonsto the position of assistant to Warehouse Manager Adair,he told the employees that Clemmons and Adair were theirsupervisors and that they should go to them with anyproblems they might have.37b.Robert StewartStewart was first hired by Respondent in 1962, as aselector in the warehouse, and worked in that capacity forabout 1-1/2 years, when he was assigned as outboundchecker. This was the same job as that held by Holland,Stewart and Holland having a separate crew of selectorsand a separate loader. When Stewart became outboundchecker, no increase in pay was involved, his hourly rateremaining at $1.35, but by subsequent increases hadreached $1.60 at the time of his discharge. As was the casewith Holland, Stewart's job was to check and price-markthe orders forwarded to the loading dock by the selectorsin his crew, and see that a trailer of sufficient capacity wasavailable at the dock so that the loader could properly loadthe goods for delivery to the customer. Like Holland,Stewart filled out a daily workcard making his entrybeside the column entitled "outbound checking," and hemade no entry in the column entitled "supervision."According to Stewart, whom I credit, he was never toldthat he had any authority over the men in his crew.Stewart admitted that if a selector expressed the need ofgetting off from work, and neither the warehousemanagernor his assistant was present, he might tell the man hecould go, but if either Adair or Clemmons was present, hewould send the man to them. Respondent does notcontend, nor is there any evidence, that Stewart hadauthority to hire or fire or to recommend such action.c.WilliamJ. (Jerry)McGowanMcGowan was first employed by Respondent in 1962and assigned to the drug room to fill drug orders,where heand Earl Yancy were the only employees. His hourly rateof pay was then$1.15. Sometime in 1963 Yancy quit, andMcGowan wastold byWarehouse Manager Adair that he(McGowan)was a supervisor,pointing out that McGowantold the other men in the drug room when to come to workand what to do. McGowan admitted that he told the menwhen to come to work,311but that he did not consider thatthismade him a "supervisor."Aside from this incidentthere is no evidence that McGowan was told at any timeprior to October 11,1965,that he had any supervisoryauthority.On October 19, McGowan was called to theofficewhere General Manager Cotter told him that theCompany "had already made some supervisors and wasgoing to make some more," and asked if McGowan wantedsuch a job. McGowan replied in the affirmative, sayingthat he wanted the money. McGowan was told that he wasgetting a 20-cent-per-hour raise, which increased hishourly rate to $1.75. With overtime, McGowan's grossweekly earnings were then in excess of $100. Cotter alsotoldMcGowan that he could not engage in union activity;asMcGowan expressed it, "I couldn't help them or Icouldn't hurt them." Later the same day, Cotter, as setforthsupra,again talked to McGowan and asked that hetalk to the employees with a view of getting them toabandon their union activity. Shortly thereafter, PersonnelManager Wood asked McGowan to prepare a list of thelatter'sduties at that time. McGowan prepared andfurnished such a list to Wood. According to McGowan,whom I credit, these were the same duties he performedsince he was first employed by Respondent.39d.The discharge of Elsie Cumi VaughnVaughn was initially employed by Respondent in May1964, as an IBM clerk in the office, at an hourly rate of$1.25.She was admittedly a satisfactory and valuedemployee, and in July 1964 was selected for training as akeypunch operator for a new IBM system then beinginstalled.When she assumed the latter duties she wasgiven an increase in pay. Although Vaughn was aware ofthe union activity in progress at Respondent's warehouse,she was not a part of theunitinvolved, and it is undeniedthat she took no part in such activity. About mid-September, Vaughn was given another increase in pay,raising her to $1.45 an hour. At this time Vaughn had arather lengthy conversation with Office Manager Tew,who had overall supervision of Respondent's clerical staff.Tew told Vaughn that she was pleased with her work, butasked if Vaughn was seeking employment at Fort Rucker.After Vaughn admitted this was so, Tew told her thatRespondent could not compete with the wage scale at FortRucker, but detailed other advantages that Vaughn wouldhave if she continued at Respondent, and added if it wasjust amatter of money, that she would give Vaughn anadditional 15-cent increase to remain. Vaughn promised toconsider the matter.On October 5, Vaughn did not report for work, but senta messageto Respondent that her mother was ill and shewould have to take her to a doctor. About 8 a.m. on thatday, Personnel Manager Wood observed Vaughn, withouther mother, in a filling station where her car, headed in thedirection of Fort Rucker, was being filled with gas.Knowing that Vaughn was seeking employment at FortRucker, Wood, upon reaching Respondent's office, toldOffice Manager Tew what he had observed. The followingday, when Vaughn reported for work, she was discharged.No mention was made at this time about what Wood hadobserved at the fillingstation,nor was Vaughn asked forany explanation. Up to this point, the evidence withrespect to Vaughn's discharge is not controverted.11Benson testified that when Clemmons was promoted he toldthe employees that Clemmons would share the responsibilities ofWarehouse Manager Adair, and that problems they had beentaking to Adair, they could now take to Adair or Clemmons It isnot clear to me whether Benson intended by this to denyHolland's testimony in this regard To the extent that there is suchconflict, I creditHolland18According to McGowan's uncontradicted testimony it wasnecessary that the drug room crew work the same hours as thewarehouse crew, so that the drug items of an order would befilled, priced, and sent to the loading dock with the remainder of aparticular customer order, for shipment at the same time, that heascertainedfrom Holland or Stewart when the warehouse crewswould be working, and told the other men in the drug room so thathe and they would be at work when needed19The list McGowan furnished Wood described his duties thuspull orders, haul in off dock, clean up, wait onsalesmen;work updamaged merchandise, send damaged merchandise back tosupplies, break down deals, count out list, go get orders, stockand price merchandise,get buggies,push ordersout, unloadtrucks, carry orders to Frozen Food Department, line out shelvesAccording to Wood, he asked McGowan and other employees topreparesuch a listso that he might prepare formal jobdescriptions 544DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, the remainder of the evidence upon which theGeneral Counsel relies represents such a sharp credibilityissue, it can be fairly stated only by presenting bothversions.Vaughn testified that when she was discharged, she wastold that the reasons were that she "had been absentexcessively and ... was looking for work at Fort Rucker."Although Vaughn disclaimed knowledge as to the numberof occasions she was absent, she admitted that there wereseveral such occasions,including one occasion that sheleft work early claiming to be ill, but used the time to go toFort Rucker to look for work. One evening several weeksafter her discharge, Vaughn went to the home of J. B.Purvis, a representative of the bank which had financedVaughn's car, to tell Purvis that because she had lost herjob at Benson's she would be unable to make the paymentsuntil she secured other employment. It should be notedthat when Vaughn testified, this was the only reason shegave for going to see Purvis, and that she made no mentionof having received any message that Purvis wished to seeher. Vaughn did not say what understanding, if any, shereached with Purvis about the car, but testified that Purvisasked if she had engaged in the union activity then currentat Respondent's plant, and stated that he had been told byMrs. Tew that Vaughn had been fired for her unionactivity.According to Vaughn, Purvis suggested that shego see Tew, saying that he would not want Tew thinkingVaughn had engaged in union activity, if such was not thecase.Vaughn proceeded from Purvis' home to the home ofMrs. Tew where she told the latter that she had learnedthat day that the Company had discharged her becausethey felt that she was engaging in union activity, that shewas not seeking her job back, but wanted Tew to knowthat she had no part in the union activity. According toVaughn, Tew stated that the Company had many reasonsfor believing that Vaughn had engaged in union activity,pointing out that Vaughn's sister was active in trying to geta unionat the local shirt factory, and that Vaughn hadbeen frequently seen at I. D. Griffin's service station, anditwas known that he was active in trying to getRespondent'semployees organized. Tew then askedVaughn if she had attended any union meetings, to whichVaughn replied in the negative. According to Vaughn, Tewthen stated that before Vaughn was fired she and othersupervisory personnel in the office had consideredwhether they should be open about it and ask Vaughn ifshe had engaged inunionactivity, but concluded thatwould be unwise, and that the best thing to do was simplydischarge Vaughn, and if Respondent was ever calledupon to justify its action, it could rely upon Vaughn'sabsentee record. According to Vaughn, she then askedTew if Holland and Stewart had been discharged becausethey were supervisors and had engaged in union activity,and that Tew replied that she knew that Holland andStewart were not supervisors, but that the Company had todo something to keep the Union out as long as they could;that she did not think a union was necessary in a place assmall as Benson's, and that she had told President Bensonthat she would not work in a place that had a union.According to Vaughn, Tew volunteered that the Companyhad made Shirah, Free, McGowan, Shiver, and Kirklandsupervisors to prevent them from voting if there should bea union election, and that the employees in the warehousewere being questioned to find out why they wanted aunion. Vaughn testified that she then asked Tew why theCompany had reported to the State that excessiveabsenteeism was the reason for her discharge when thiswas not the fact, and that Tew replied that she was sorry ifVaughn had been done an injustice, that they wouldpermit her to draw her unemployment and wouldrecommend Vaughn for a job elsewhere, or would take herback to work, but she assumed Vaughn would not want tocome back. Tew then asked Vaughn if anyone had tried together to sign a union card, and if she knew onSeptember 30, that the employees were having a unionmeeting that night. When Vaughn admitted that she didknow about the union meeting before it was held, Tawasked why she had not told someone in the Companyabout it.Purvis, a witness called by Respondent, testified that onsome date which he could not recall, he was driving byVaughn's home, and knowing that Vaughn had beenterminated by Respondent, and that she was about 3months in arrears in her car payments, stopped to seeher;40 not finding Vaughn at home, he left a message withhermother, asking that Vaughn come to see him.According to Purvis, this was the only statement he madeto Vaughn's mother, and he specifically denied that he toldher what he wished to talk with Vaughn about, or that hehad been told by Tew that Vaughn had been fired for, unionactivity.41 According to Purvis, when Vaughn came to seehim, they discussed the delinquency in her payments, andin view of her anticipation of a job at Fort Rucker, heagreed to refinance the car. Purvis testified that in thecourse of their conversation Vaughn mentioned that whenshe was discharged by Benson, she was given no reason,and admits that he then asked Vaughn if she hadparticipatedinunionactivity.Purvis also admits thatwhen Vaughn stated that she had not engaged in unionactivity, he suggested that she go to see Tew and try to findout the reason for the discharge, saying she was entitled tothat information. Purvis denied that he had ever spoken toTew about Vaughn's termination.Tew admits that Vaughn came to see her on theoccasion referred to and that the subjects referred to byVaughn were discussed. However, she denied that she(1) asked Vaughn whether she had participated in unionactivity, or whether she had signed or been asked to sign aunion card; (2) told Vaughn that it had been decided to relyon her absentee record in an attempt to obscure the factthather union activity was the real reason for thedischarge; (3) told Vaughn that Holland and Stewart werenot in fact supervisors, but were being called such in orderto justify their discharge; (4) that other employees wouldbe classified as supervisors for the purpose of removing90 The parties stipulated that the Bank made the loan toVaughn in May 1965, with the first payment due June 10, 1965,and successive payments on the 10th of each month thereafter,untilpaid,and that the payments due September 10 andOctober 10,were not paid on time Following the close of thehearing, I received a further stipulation from counsel,which theyrequested be made a part of the record, to the effect that neitherthe September nor the October payment had been made as of lateOctober 1965 I had so understood the stipulation reached at thehearing In any event, I now approve the last mentionedstipulationand the record is clarified accordinglySaidstipulation,whichIhave marked"Trial Examiner's Exhibit 1." isfiled with and made a part of the record4iMrs Emma Vaughn testified that Purvis had told her Tewhad been in the bank and told him that Vaughn "was involved inthis union business,"and that he wanted to find out all he couldabout it,and asked that she come to his home that night I find itunnecessary to resolve the conflict BENSON WHOLESALE CO.545them from the unit and to prevent their voting in the eventof an election; or (5) that the Company was determinedthat the Union must be defeated and that the best way toaccomplish this was to stall as long as possible. Tew alsodenied that she had ever discussed with Purvis the Unionor the reason for Vaughn's discharge4.The alleged refusal to bargainThe facts with respect to the Union's demand forrecognition and Respondent's refusal, are set forthsupra.Respondent raises certain unit questions which must beresolved before it can be determined whether the Unionhad majority status in, and made its bargaining demandfor, an appropriate unit.a.The unit questionsWith respect to the scope of the unit, Respondentcontends that the employees in its printshop, a truckmechanic, two rack service employees, as well as thewarehousemen and truckdrivers for whom the Union madeits demand, should be included in the unit, and that theUnion's failure to include them rendered inappropriate theunit for which it made demand. The General Counselargues that the printshop and rack service employeesshould be excluded from the unit, but in his brief advancesno contention regarding the truck mechanic. In thealternative he argues that a unit limited to the warehouseemployees, and excluding truckdrivers and printshopemployees, would also be appropriate.The evidence with respect to the functions, duties, andinterrelationshipofthevariousclassificationsofemployees discloses the following:The employees in the warehouse proper who are hourlypaid receive, unload, and place in the warehouse allincoming merchandise, fill orders, and load them on thetrucks for transportation to the retail stores.42 Theseemployees spend all of their working hours at thewarehouse, and are under the supervision of thewarehouse manager and his assistant. The truckdriverstransport the merchandise from the warehouse to theretail stores, some of which are over 300 miles distant,where they may assist in the unloading. The truckdriversare salaried, spend virtually all of their working time awayfrom the warehouse, and are separately supervised.43There is no evidence of interchange between thewarehouse employees and the truckdrivers. The truckmechanic works under the same supervision as thetruckdrivers, is salaried, and devotes his entire time tomaintaining the trucks in mechanical repair 44 Themechanic works in a building in downtown Geneva, somedistance away from Respondent's warehouse.The rack employees are salaried. Virtually all of theirworking time is spent away from the warehouse. Theirduty is to visit the retail stores after the trucks deliverdrugs, cosmetics, and related items, and there shelve anddisplay those items. They carry no merchandise withthem, do no selling, travel in their own automobiles forwhich they receive an expense allowance. The rackemployees do not punch a timeclock, and are under thesupervision of a Mr. Hornsby, who is Respondent's buyerof the type of merchandise which these employees shelve,rack, and display.The printshop employees lay out, prepare, and printcirculars and related advertising material for the retailstores. There are some full-time and some regular part-time employees in the printshop, who have their ownsupervisor (Jack Helms). All of these employees, except-the supervisor, are hourly paid. Although the printshopemployeeswork in a separate building from' thewarehouse, such building is on the same grounds, and islocated about 30 yards behind the warehouse proper.Paper used in the printing process is stored in thewarehouse until needed in the printshop, at which timewarehouse employees take it from its storage place to thereceiving dock, and the printshop employees move it to theprintshop.The printshop employees punch the sametimeclock, located in the warehouse proper, as do theemployees who work in the warehouse building. There isno evidence of interchange between the warehouse andthe printshop employees.45Regardless of the nature of their work, all employees oftheCompany, including supervisors and managementpersonnel, receive the same benefits in the way ofpensions, insurance, vacations, etc.b.Numerical composition of the unitAt the beginning of the hearing, I overruledRespondent's motion to quasha subpoena duces tecumasdirected to it by the General Counsel. Among the recordscovered by said subpena were those showing the namesand job classifications of the employees in the unit allegedin the complaint. From such records the employeecomplement of theunitcouldhave been readilyascertained.Respondent, however, declined to complywith the subpena. I then stated that the General Counselwould be permitted to establish any element of his casewith respect to which the subpenaed documents would berelevant, by secondary evidence which Respondent wouldnot be permitted to controvert, and that all appropriateinferences would be drawn from Respondent's failure toproduce the subpenaed documents. With this background,I proceed to a consideration of the evidence dealing withthetotalnumber of employees in the variousclassifications, and the total number of employees whohaddesignatedtheUnionastheirbargainingrepresentative.Although Respondent stated its intention "to put intoevidence the names of all employees that we think shouldbe included in the unit," it did not do so. Such evidencewas, for most part, developed by the General Counselthrough General Manager Cotter, when the latter wasexamined pursuant to the provisions of rule 43(b) of theRules of Civil Procedure.46 GeneralManager Cotter42 Separate crews perform these functions Thus, there is acrew which only receives, unloads, and places incoming goods inthe warehouse. There areseparatecrews for the filling of ordersin the Drug Room, Freezer Room, and Dairy Room Other crewsfill orders for merchandise from the grocery department49 Their supervisor is Malcolm Ansley, who is referred tosupra44How long Respondent has employed a truck mechanic doesnot appear Supervisor Ansley testified that he could not recallwhether the mechanic was employed on October 1 (when theUnion made its demand), or whether he was first employedthereafter45 Supervisor Helms testified that one employee began work forthe Company in the warehouse, and subsequently transferred tothe printshop, and that if he had a vacancy in the printshop hewould consider a qualified person from the warehouse I do notregard this as interchange between the groups4' The only exception relates to the rack employees Thetestimony as to those two employees was developed throughPresident Benson 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted that all 32 of the employees named on the listsent to the Company by the Union on October 5 (G.C.Exh. 4) were employed by Respondent in the receiving orshipping operations of the warehouse'47 on October 1, thedate the Union made its demand. There is no evidence thatany other employees worked in the shipping or receivingoperations of the warehouse at any relevant time. Cotteralso testified that as of October 1, Respondent employed11 truckdrivers; he did not mention the truck mechanic,and in view of Supervisor Ausley's testimony that he didnot recall whether such an employee had yet beenemployed by Respondent, I do not count themechanic indetermining the total employee complement. Cotteradditionally testified that on October 1, there were four orfive employees in the printshop,and Bensontestified thatthere are two rack employees that Respondent contendsshould be included in the unit. On the basis of thisevidence, I find total employment in the severalclassificationsmentionedon October 1, were as follows:Receiving and shipping operations in the warehouse, 32;truckdrivers, 11; printshop, 4;48 rack employees, 2. Thusthe total employee complement in all the classifications, asof October 1, was 49. Ina subsequentsection hereof, Ishallsetforthmy findings as to which of theseclassifications should be included in theunit,and theUnion's majoritystatustherein.B.Contentions and Concluding Findings1.The interference, restraint, and coercionI find and conclude that Respondent violated Section8(a)(1) of the Act by the following conduct heretofore setout in detail:a.Adair's interrogation of Pollard as to whether therehad been any talk about the Union, and his request thatPollard report back on any employee discussion of theUnion that he might hear.b.Adair's statement to Pollard that he (Adair) had beeninstructedbyGeneralManager Cotter to fire anyemployee that talked about the Union.c.Clemmons' interrogation of Pollard as to whetherPollard had signed a union card and what he thought of theUnion. On the entire record, this interrogation, as well asthe interrogation hereafter referred to, was plainly not forthe limited purpose of ascertaining Respondent's duty todealwith the Union, as contemplated by the Board'sdecision inBlue Flash Express, Inc., 109NLRB 591.d.Cotter'simpliedadmissiontoPollardthatRespondent had obtained credit reports on all employees,and which he implied would be used by the Company inconnectionwith its efforts to counter the Union'sorganizational campaign. In context, and in light ofRespondent's other conduct, herein found, and which wasknown to the employees, it was a statement thatRespondent intended to prevent the employees fromexercisingtheir Section 7 rights, and hence constitutedinterference, restraint, and coercion.e.Clemmons'interrogationofDavidson as to thelatter's attendanceat union meetings,and whether theemployees would get out of the Union if Respondentpromisedcertainchanges; as well as by his statementexpressing doubt that Respondent would proceed withcertainexpansion plansbecause the employees soughtunion representation.f.Cotter's interrogationof Davidsonas tothe progressof the Union's campaign,and the statement that Davidsonmightget moremoney and in time a supervisory job if hewould do what he could to get the men to change theirminds about the Union.g.Adair's statementtoMcGowan that the employeeswould never get what they sought through the Union; thatbefore Benson would accept the Union he would close thedoors.It.Clemmons'interrogationof Holland as to whetherthe latter would withdraw from the Union if the CompanydischargedAdair,and by similar interrogation ofemployees Stewart, McNeil, and Shirah, by printshopSupervisor Helms.i.The statement by Benson, in his speech to theemployees on October 5, "I don't think this union can doany of you any good and can only lead to trouble foreverybody." The Board has consistently held such itstatement to be coercive and violative of Section 8(a)(1) ofthe Act. SeeCleveland Woolens, a Divis ion of BurlingtonIndustries,140 NLRB 87, 94;Owens-Corning FiberglassCorporation,146 NLRB 1492, 1503, and the cases therecited.49Moreover,assumingarguendo,thatthisstatement,standingalone, was not coercive, I nonethelessfind and conclude that in the context of Respondent'sother flagrant and extensive unfair labor practices, asherein detailed, the entire speech including particularly,not only the above statement, but the parts where theemployees were told unions exist on trouble, and thatHolland and Stewart had been discharged because theyrefused to abandon theirunionactivity,was violative ofSection 8(a)(1), because it was delivered with the intentand purpose, and had the effect of and could be reasonablyinterpreted by the employeesas, anattempt to interferewith theirexerciseof theirorganizationalrights.Kayser-RothHosieryCo.,Inc.,158NLRB 28;OvernightTransportation Company,154NLRB 1271;ClevelandWoolens,140 NLRB 87, footnote 5.j.Cotter's solicitationof Sarah Ausley to prevail upon,and to ask her father's assistance in prevailingupon, herhusband, employee Ray Neal Ausley, to withdraw his41 This includedFrankWilliams who performed janitorialservices in the warehouse48 Because of Respondent's failure and refusal to produceemploymentrecords, Ihave in all cases,used the lesser ofCotter's estimates For the same reasons,Ihave usedCotter'stestimony as to the number of printshop employees,rather thanthe testimonyof SupervisorHelmsA furtherreason for not usingthe figures testified to by Helms is that for the most part he wasapparently speaking of employment figures asof the day hetestified(April 14,1966), rather than as ofOctober 1,when theUnion made its demand49 I am aware that the courts considering the questions have, indisagreement with the Board,held that the aforementionedstatement is not coerciveSeeSurprenantManufacturingCompany v N L R B,341 F 2d 756, 760 (C A6),N L R B vThreads,Inc, 308 F 2d 1, 9 (C A 4),N L R B v SouthwireCompany,352 F 2d 346, 348 (C A5),N L R B v Sagamore ShirtCompany, d/b/a Spruce Pine Manufacturing Co ,365 F 2d 898(C A D C.) However, as a Trial Examiner of the Board, it is my"duty to apply established Board precedent which the Board ortheSupreme Court has not reversed "(InsuranceAgents'International Union, AFL-CIO,119 NLRB 768, 773) See alsoIowa Beef Packers, Inc ,144 NLRB 615, 616, and the cases therecitedThis is particularly true here, in view of the Board'spronouncementwithrespecttosuchstatements,thatnotwithstanding the contrary decision of the courts "werespectfully adhere to our position" SeeSagamore ShirtCompany d/b/a Spruce Pine Manufacturing Company,153 NLRB309 BENSON WHOLESALE CO.support of the Union; and his solicitation of Sarah Ansleyto tell her husband that McGowan had been dischargedbecause he refused to desist fromt union activity,and thathe (Ausley)should be thinking about that.k.Benson's interrogationof Shirah as to why he hadattended a union meeting and what had transpired there.In view of my conclusion, hereafter explicated, that Shirahwas never invested with supervisory authority,Benson'sfurther statement to Shirah that the latter could not attendunion meetings,was also unlawful.1.DesignatingMcGowan, Shirah,Kirkland,Free,Shiver,and Seay as supervisors,without conferring actualsupervisory authority upon them, for the purpose ofprevailing upon them to abandon their union activity, andpreventing them from voting in any Board election thatmight be held.m. In the context of the facts of this case,Cotter'sappeal to the employees,inhis speech of March 24,wherein he solicited employees to indic ate whether theysigned union cards on the representation that such cardswere only for an election,was coercive,and thereforeviolative of Section 8(a)(1). Respondent's extensive effortsto avoid its bargaining duty, above detailed,consistinginter aliaof its solicitation of employees to withdraw fromand abandon their support of the Union, its attempts topersuade the employees to in effect bargain with it withoutthe interventionof the Union,the statement to at least oneemployee that he might get more money and a supervisoryjob if he would do what he could to get the men to changetheir mind about the Union,the discharge of three of themost active proponents of the Union for the pretextuousreason that they were supervisors who refused to abandontheir union activity,the pretextuous designation of otherunion supporters as supervisors for the purpose, as I havefound, of stopping them from continuing with their supportof the Union, and the direct threat to discharge Ansley ifhe did cease his support of the Union,particularly in viewof Cotter's admission that no employee had told him thathe signed a union card only to get an election,convincesme, and I so find and conclude,that this speech was but acontinuation of Respondent's past efforts to appeal to theemployees to abandon their support of the Union,and wasdelivered with that intent and purpose.Itwas simplyanother way of asking the employees,to reject the Unionthrough the device of signing the requested documentwhich,had it proved effective,would have destroyed theUnion's bargaining rights and accomplished Respondent'sobjective of avoiding its bargaining obligation.1.The8(a)(3) violationsa.The discharge of Holland and StewartRespondent concedes that it discharged Holland andStewart because of their union activity,but contends thatno violation resulted because they were supervisors, asthat term is defined in Section 2(11) of the Act.50 Whetheran individual has been vested by his employer with therequisite authority to make him a "supervisor" must, ofso Section2(11) of the Act providesThe term "supervisor"means any individual havingauthority,in the interestof the employer,to hire,transfer,suspend, lay off, recall,promote,discharge, assign,reward,or discipline other employees,or responsiblyto direct them,or to adjust their grievances,or effectivelyto recommendsuch action,if in connection with the foregoingthe exerciseof suchauthorityis not of a merely routine or clerical nature,547course, be determined upon the facts of each case. Certainprinciples,however,have been judicially established. Arank-and-fileemployee is not transformed into asupervisormerely by investing him with a "title andtheoreticalpower to perform one or more of theenumerated functions."N.L.R.B. v. Southern Bleachery &PrintWorks, Inc., 257F.2d 935, 939 (C. A. 4), cert. denied359 U.S. 911.And although the powers enumerated inSection2(11) of the Actare to be read in the disjunctive,that Section contains"the requirement of independence ofjudgment in the conjunctive(i.e., in connection)with whatgoesbefore."Poultry Enterprises, Inc. v. N.L.R.B.,216F.2d 789, 802 (C.A. 5). Thus a "supervisor" must displaytrueindependent judgmentin performing one or more ofthe functions enumerated in Section2(11),for theperformance of such functions sporadically or merely in"routine," "clerical,"or "prefunctory"manner does notelevatea rank-and-fileemployee to the rank of asupervisor.N.L.R.B. v. Southern Bleachery & Print Works,supra;PoultryEnterprises, Inc. v.N.L.R.B., supra;N.L.R.B. v. Lindsay Newspapers, Inc..315 F.2d 709, 712(C.A. 5). Norwill the existence of independent judgmentalone suffice, for always "the decisive question is whether[the particular individuals]have been found to possessauthority to use their independent judgment with respectto the exercise by them of some one or more of the specificauthorities listed in § 2(11) of the Act...." N.L.R.B. v.Brown& Sharpe Manufacturing Company,169 F.2d 331,334 (C.A.1).Applying these principles to the applicableevidence in this record,I find and conclude that neitherHolland nor Stewart was a supervisor within the meaningof the Act. The totality of the following factors compels meto that conclusion:1.Thewarehousemanager, and his assistant hadsupervision over all receiving and shipping functions of thewarehouse.Thirty-twobeingthetotalemployeecomplement engaged in such operations,two supervisorswould not appear to be too minimal a quantity ofsupervision, having in mind that the work is largelymanual and routine.On the other hand,ifHolland andStewart were supervisors,the level of supervision isinordinately high,51having in mind the nature of the workand the fact that it was performed in close proximity toAdairand Clemmons,admitted supervisors.522Prior to the day of their discharge, neither Hollandnor Stewart was ever told of their alleged supervisorystatus. Indeed President Benson,in a speech to thewarehouse employees announcing the appointment ofClemmons as assistant warehouse manager, told thoseemployees thatAdairandClemmonswere theirsupervisors,and specifically instructed them to go toAdair or Clemmons with any problems they might have.3.While it is in no sense controlling,it is certainly afactor to be taken into consideration,that Holland andStewart were hourly paid and compensated for overtime,while the admitted supervisors (Adair,Clemmons, JackHelms, and MalcolmAnsley)were paid a salary andreceived no overtime.but requires the use of independent judgment51Each shipping crew consisted of four pickers,a checker, anda loader If Holland was a supervisor,only five employees workedunder his supervisionSzThe record shows that an office shared by Adair andClemmons is located in the warehouse near where the shippingcrews work In fact the shipping crew employees pick up theshipping orders in this office298-668 0-69-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The work of the selectors and the loaders in theshipping crews is of a manual,routine, and repetitivenature which required no close supervision on the part ofHolland or Stewart, and the work performed by the latterconsisted simply of checking to see that the items calledfor bythe invoice were present in the specified quantity,and to price-mark the merchandise,according toinformation available in a catalogue.Thisis nothing morethan routine clerical work not involving the exercise ofindependent judgment in the sense contemplated bySection 2(11) of the Act. Even when Holland or Stewartfound it necessary to call to a selector's attention that anerror in the type or quantity of merchandise had beenmade, this was only for the purpose of making thenecessary correction, and did not call for the exercise of"independent judgment."Holland and Stewart spent theirentire time in the performance of routine manual duties nodifferent from those performed by the shipping clerkinvolved inMiami Paper Board Mills, Inc.,109 NLRB 167,169;Southern Paperboard Corporation,84 NLRB 822,824; andSouth Florida Liquor Distributors, Inc. of Tampa,113 NLRB 109, 110-111, which the Board there found tobe nonsupervisory in character.53Thefact that Holland atone time received a bonus paid to other supervisors andcarried a key to the warehouse;that the shipping crewsworked late into the evening,or came to work in the earlyhours of the morning when neither Adair nor Clemmonswas present,and he initialed timecards for, or on occasionallegedly granted time off to, an employee (a factualdispute unnecessary to resolve),is not conclusive as to hissupervisorystatus.54At best Holland and Stewart, byreason of their tenure and experience,acted as strawbosses or leadmen.ThatCongress never intended suchemployees to be embraced within theterm"supervisor,"ismade plain by the Senate Report on the bill which wasthereafter enacted.55Accordingly, as I have found that Holland and Stewartwere not supervisors,their discharge by Respondent,admittedly because of their union activity, was violative ofSection 8(a)(3) and (1) of the Act. I so find and conclude.b.The discharge of William J. McGowanAlthough there aresomefactual differences in thestatus of McGowan at the time of his discharge, and thestatus of Holland and Stewart at the time of theirdischarge, which I shall discuss, I nonetheless find andconclude that McGowan was not a supervisor within themeaning of Section 2(11) of the Act, at the time of hisdischarge, and as it is conceded that McGowan wasdischarged because of his refusal to abandon his activitieson behalf of the Union, it follows that his discharge was13GrandForksGrocery Company,121 NLRB 1271,isplainlydistinguishable from the instant case.The shipping clerk thereinvolvedassignedwork to employees and directed itsperformance,reprimanded employees, selected those to performovertime,enforced the work schedule designed to assureemployees a 49-hour week But for this shipping clerk the onlypersons with supervisory authority over the warehouse wouldhave beenthe Company's president and his assistant54 SeeFrederick Steel Company,149 NLRB 5, 10, where thealleged supervisor carried a key to the plant, and frequentlycarried out the orders of his supervisor when the latter was awayfrom the plant,Miami Paper Board Mills,supra,where theshipping clerk had authority to grant employees time off, andSouth Florida Liquor Distributors, supra,where the shippingclerk did occasionally authorize employees to leave earlyviolative of Section 8(a)(1) and (3) of the Act. I so find andconclude.For the reasons heretofore stated in discussing thesupervisory status of Holland and Stewart, McGowan wasclearly not a supervisor within the meaning of the Act,prior to the events of October 19, and October 28, becausethe facts heretofore detailed, show that his work was ofroutine nature not involving the exercise of independentjudgment. At best, McGowan, like Holland and Stewart,because of his tenure and experience in the drug room,was the straw boss, or leadman over the less experiencedemployees. His authority over the employees in his groupwas of a "minor" nature, not of the character Congressintended to include in the term"supervisor."See theSenate Report quotedsupra.The only issue with respecttoMcGowan, is whether, by the events of October 19 and28,heretoforedetailed,RespondentsochangedMcGowan's duties and responsibilities, that supervisoryauthority was, in fact, conferred upon him. This issue, Ifind and conclude, must be answered in the negative forthe following reasons:1.Unquestionably, an employer may, in the exercise ofhis business judgment, confer supervisory authority uponrank-and-file employees without in any way violating theAct. However, when such action is takenin anatmosphereof union hostility, in order to distinguish a pretext from abona fide action, the Board will "scrutinize closely thesurrounding factors [including the timing of such action]to determine whether or not supervisory authority was infact delegated to the employees concerned"(CherokeeBrick and Tile Company,100 NLRB 612, 615). And theburden is upon the party alleging supervisory status toprove that it in fact exists.The Detroit Edison Company,123 NLRB 225, 230; Riss& Company, Inc.,127 NLRB1327, 1330. In the instant case, Respondent's unionanimus is clearly established. Benson told the employeesinhisspeech on October 5, that Respondent was"opposed to the Union," and that it intended to "use everylegalmeans to keep it out."In implementation of thatpurpose, as I have found,itdischarged Holland andStewart, the two employees most active in the effort tosecure union representation, because they refused toabandon their union activity, and directed towards itsemployees a campaign of restraint and coercion designedtodestroy the Union'smajoritystatusamong theemployees.2.On October 19, McGowanwas not told in whatrespects the duties of his new supervisory position woulddiffer from the duties he theretofore performed.3.At the October 28meetingMcGowan,as well asFree, Shiver, Kirkland, and Shirah,56were given andrequired to sign formal job descriptions. These job55 See S R 105, 80th Cong , p 4, where itis stated,The committee has not been unmindful of the fact thatcertainemployees with minor supervisory duties haveproblems which may justify their inclusion in the act It hastherefore distinguished between straw bosses, leadmen,setup men,and other minor supervisory employees, on theone hand, and the supervisor vested with such genuinemanagement prerogatives as the right to hire or fire,discipline,or make effective recommendations with respectto such action56 Respondent makes no contention that Free or Shiver weretheretofore supervisors Shirah and Kirkland replaced Hollandand Stewart,respectively There is no evidence that their actualduties and responsibilities were any different from those ofHolland and Stewart prior to their discharge on October 5 BENSON WHOLESALE CO.descriptions do purport to vest some supervisory authorityin the aforementioned employees. However, I credit thetestimony of McGowan, Shiver, Free, and Shirah,57 thattheir duties after October 28, were no different than in thepast.58True, some of these men did testify that after'October 28, prospective employeeswere sentto them forinterview;that they were told that they did not have totake those applicants; that a proposed wage increase wasdiscussed with them; and thatat least on one occasion,one of these men asked that an employee be transferredout of hisunit.The evidence fails to show, however, thatany recommendation these alleged supervisors may havemade had any real significance. In fact, Free testified thattwo men he had recommended for hire were not hired, andthat with respect to two applicants that were sent to himfor interview, he made no report or recommendations tomanagement,but these men were hired.594.Respondent has made no showing that would justifyathree-foldincreaseinthesupervisorystaff.60Employment in the warehouse, as the evidence shows,remained stable. The work performed by the warehousecrew is entirelymanual,routine,and repetitivein nature.Thereisnothingto indicate the necessity for closesupervision overa small numberof employees. FromCotter's own testimonyconcerningthe work performed bythe 32 employees named by the Union as its supporters, itappears that McGowan,as analleged supervisor in thedrug room, only had three employees under hissupervision,61 and Shiver, as supervisor in the frozen fooddepartment, only had two.62Upon consideration of the entire record, I am convincedthat at no timematerial wasMcGowan a supervisor withinthe meaningof Section 2(11) of the Act, and therefore hisdischarge by Respondent on November 4, admittedlybecause McGowan refused to abandon his activities onbehalf of the Union, was violative of Section 8(a)(3) and (1)of the Act. I so find and conclude.Consideration of the entire record also convinced methatMcGowan, Shiver, Kirkland, Free, and Shirah werenot invested with supervisorystatusin October '63 and thatthe attempt to invest them with thatstatuswas simply asubterfugehavingfor its purpose the suppression of unionactivity by those known union adherents. I so find andconclude.Such conduct plainly interfered with andrestrainedthose employees in the exercise of theirSection 7 rights, and was, therefore, violative of Section8(a)(1) of the Act, as foundsupra.SeeSteere BroadcastingCorporation,158 NLRB 487, 496.c.The discharge of Elsie Cumi VaughnIf the discharge of Vaughn had to be decided on thebasis of the General Counsel's evidence without theVaughn-Tew conversation, I would have no hesitancy inconcluding that the evidence is insufficient to establish'rKirkland did not testify.'s For example, Free, when asked what his duties were prior tobeing told that he was a supervisor, answered, "I checked freightand filled out the receipts " When asked what his duties wereafter he was told that he was a supervisor, answered, "I checkfreight and fill out the receipt "''Free did admit that he recommended an individual for a raiseof 10 cents rather than 5 cents There is no showing, however, thatthiswas anything other than the general wage increase whichRespondent gave to all employeesso Prior to October 1, as I have found, the only supervisors inthewarehousewereAdair and Clemmons If supervisory549that her discharge was discriminatorily motivated. It istrue that the timing of her discharge, the absence of anywarning, the complete absence of evidence that areplacementhad been obtained for Vaughn who,according to Respondent,was ina position requiringpunctual and reliable attendance, are all suspiciouscircumstances,but suspicion is not an adequate substitutefor proof. The uncontradictedfact remainsthat Vaughndid not engage in any union activity, and there is nothing toindicate that the Company knew or had any reason tosuspect that Vaughn, who was not among the employeestheUnion was trying to organize and represent, wasengaging in such activity. Vaughn admitted that she hadbeen absent on some occasions; on one occasion she hadfeigned illness to get off from work to go to Fort Ruckerabout a job. Respondent knew of Vaughn's interest inobtaining other employment and while it regarded her as acompetent employee whom it wanted to retain, it wasfearful that it might lose her services on what it regardedas insufficient notice. On October 5, Vaughn admittedlysent word that she could not be at work that day because itwas necessary that she take her mother to a doctor, butshe was seen shortly thereafter by an official of theCompany getting gas for her car, which was headed in thedirection of Fort Rucker, and her mother was not with her.Whether Respondent was justified, on these facts, inassumingthat Vaughn had given a false reason for herabsence, and that she was, in fact, going to Fort Rucker toseek employment,it isunnecessary to decide. While theBoard may consider the reasonableness of an allegedjustificationforadischarge, the absence of suchjustification, without more, does not establish the essentialingredient of an 8(a)(3) violation, that the employer bediscriminatorilymotivated.WhetherVaughnwasdiscriminatorilydischarged or not must be decided,therefore, by resolving the credibility issue posed by thetestimony of Vaughn and Tew'64 for if Vaughn is credited,thediscriminatorymotive is established by Tew'sadmissions as to the reasons for Vaughn's discharge.Unfortunately, in determiningcredibilityissues, a trierof fact does not have the benefit of any test that may beapplied with absolute certainty that the result reached iscorrect. Under our judicial system, all that a trier of thefacts can do is to give due consideration to, among otherfactors, the demeanor of the witnesses, their candor andfrankness, their apparent bias or interest, or the lackthereof, the probability of the truth of their testimony, and,upon consideration of all relevant factors, give creditwherecreditappearstobedue.Aftercarefulconsideration of all pertinent portions of the testimony, inlight of all applicableconsiderations,and withoutimputingany improper motives to Vaughn, I have concluded that Icannot credit her testimony. Had Vaughn's testimonyregarding her conversation with Tew been limited to thereasons for her discharge, perhaps I could credit it, but Iauthoritywas in factconferred upon Shirah, Kirkland, Free, andMcGowan, thesupervisory level rose to sixbiBilly McGowan, Bobby Seay, and Ray Ausley62 DouglasStafford and D L. White61And Bobby Seay, who was purportedlymade a supervisor inthe drug roomon or aboutDecember 15, to replace McGowan,who was discharged on November 464 The testimony of Purvis and Vaughnis of no assistance inresolving that issue,hence I find it unnecessary to resolve theconflict intheir testimony, as to what message PurvisleftwithVaughn. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot accept the premise (which I have to accept if Icredited Vaughn), that Tew, who has been in the businessworld at least 20 years, and Respondent's office managerfor the past 15 years, and whose every appearanceindicates competency, would unfold to this youthfulemployee who had been in Respondent's employ onlyabout 19 months, and who had now been discharged,Respondent's plan, which it must have intended to keepconfidential, to defeat the Union by means, known to evenmost laymen, to be blatent violations of the Act.Having concluded not to credit Vaughn'65 it follows thattheGeneral Counsel has failed to establish by thepreponderance of the credible evidence, that Vaughn'sdischarge was discriminatorily motivated. Accordingly, Ishall recommend that this allegation of the complaint bedismissed.3.Therefusal to bargaina.Conclusionsasto appropriate unitAs heretofore stated, the Union's initial description ofthe unit for which it requested recognition was the"employees in the warehouse." This was modified by thepetition filed on October 5, which described the unit as"All warehouse employees including truckdrivers," andthis is the unit alleged in the complaint to be anappropriate unit.Respondent contends such a unit isinappropriate because it fails to include (1) the rackemployees, (2) the printshop employees, and (3) the truckmechanic.The rack employees are under separate supervision,spend virtually their entire working time away from thewarehouse performing functions entirely dissimilar tothose performed by the warehousemen and truckdrivers,or even by the printshop employees. Aside from the factthat they are employees of Respondent, they have nocommunity of interest with any other of its employees. Forthis reason, I find and conclude that they should beexcluded from the unit.Whether the printshop employees must be included toprevent the unit requested by the Union from beinginappropriate is a more difficult question. While theseemployees work in a separate building, that building isonly about 100 feet from the main warehouse, so that forallpractical purposes the two buildings comprise one"enterprise." The printshop and the warehouse employeespunch thesametimeclockwhich is located in thewarehouse; are hourly paid; work the same regularlyscheduled hours; and enjoy the same fringe benefits as dothe warehouse employees and the truckdrivers. On theother hand, the printshop employees are separatelysupervised; apparently enjoy a substantially greater rate ofpay than the warehousemen;66 have different skills; theirwork does not appear to be related to that performed bythewarehousemen or truckdrivers, and there is nointerchange of employees among these functions. There is'For this reason I have not detailed or relied upon Vaughn'stestimony in my consideration of the 8(a)(1) allegations of thecomplaint" The highest rate mentioned in the record paid towarehousemen is $2 an hour, which was paid to HollandAdmittedly, this was weighted to compensation for a bonus whichHolland had theretofore received, and probably also took intoaccount his long tenure of service Printshop Supervisor Helmstestified that the men under his supervision are paid up to $2 85an hour There is no evidence with respect to the compensation ofno bargaining history, and the Union does not seek torepresent the printshop employees.Although I find no Board decision directly in point, inArts & CraftsDistributors,Inc.,132 NLRB166, 168, theBoard held that"Inwholesale operations.[it]commonly finds units of warehousemen and driversappropriate"See alsoLabattWholesale GroceryCompany,130 NLRB228. It is true that in those casesthere is nothing to indicate that the employer had aprintshop,or if it did,the manner in which it functioned.But the cases relied uponby Respondents'are alsodistinguishable because the units in those cases wereproduction and maintenance,which would seem broaderin scope. Indeed,inmost of the cases relied upon byRespondent,theBoard made a specific finding thatbecause of the nature of the work they performed, theprinters involved were"production employees."68In the instant case, because(1) thework of theprintshop employees had little, if any, relation to the workof the warehouse employees; (2) the printshop employeesperform work calling for completely different skills than isrequired of the warehousemen and truckdrivers;(3) areunder separate and independent supervision;and (4) haveemployment interests which are dissimilar to those of thewarehousemen and truckdrivers,I find and conclude theprintshop employees should be excluded from the unit.With respect to the truck mechanic,the evidence showsthathe performs the usual duties incident to themaintenance and repair of the trucks. His work isperformed in a separate building which serves as a repairshop, located some distance from the warehouse.There isno evidence that the mechanic does any truckdriving. It is"established Board practice,"in circumstances similar tothose present in the instant case, to exclude servicemechanics from units of warehousemen and truckdrivers,because "their interests are different from those of thedrivers."(Archie'sMotor Freight,Inc.,130 NLRB 1627,1629.)To the same effect seeStandard TruckingCompany,122NLRB761, 762;FredericksonMotorExpress Corporation,122 NLRB 32, 43.Accordingly,for the reasons stated, I find and concludethat all warehouse employees employed by Respondent atitsGeneva,Alabama, warehouse,including truckdrivers,butexcludingofficeclericalemployees,printshopemployees,truckmechanics,rack service employees,salesmen,guards, and supervisors as defined in the Act,constitute an appropriate unit for collective bargaining,within the meaning of Section9(b) of the Act.b.Validity of the Union's demandAs detailed above, the Union's October 1 demand uponthe employer was by telephone, repeated by letter datedOctober 4,whichwas received and answered onOctober 5,claimingtorepresentand requestingrecognition and bargaining for "your employees in thewarehouse." In its answer,Respondent took the positionthe truckdrivers, except that they are salaried67Respondent cites GirtonManufacturing Company, Inc ,129NLRB 656,Kentucky Rural Electric Cooperative Corporation,127NLRB 887,Litton Industries of Maryland, Incorporated,125NLRB 722,The Horn & Hardart Company,147 NLRB 654,ForemostDairies,Inc,124NLRB 293,GoldenBeltManufacturing Company,108 NLRB 164its I e ,GirtonManufacturing, Inc, supra, Kentucky RuralElectric,supra,Horn & Hardart Company, supra BENSON WHOLESALE CO.that it was in doubtas towhat employees would beincluded in the Union's unit demand, and that it had good-faith doubt that the Union represented an "uncoercedmajority of our employeesin anappropriatebargainingunit."When it wrote the aforementioned letter,Respondent did not have, and had not yet received, a copyof therepresentation petitionwhich the Union had filedwith the Regional Office on October 5, but no later thanOctober 7, it did, as I have found,69 receive a copy thereof.In thepetition,the unitclaimed was described as "allwarehouse employees including truckdrivers," which Ihave herein found to be an appropriateunit.Followingreceiptof said petition, there has been no communicationbetween the parties, and the petition was withdrawn onJanuary 12, 1966.On these facts Respondentarguesthat the Union hasnever requested, nor has it ever refused, to bargain in aunitof "all warehousemen including truckdrivers," asalleged in the complaint. I find this contention withoutmerit.It istrue, of course, that toimpose abargaining dutyupon an employer, the Union's demand must "clearlydefine the unit for which recognition is sought."(The C. L.Bailey Grocery Company,100 NLRB 576, 579.) But inmatters of labor relations,as inmany othermatters, nospecial formula or form of words is required. Theimportant question is does the employer understand thathe is being asked to bargain and what employees he is tobargain for. Itisalsotrue that Respondent, quitereasonably, could have been in doubt as to just whatemployees the Union was referring to when it used thephrase "employees in the warehouse,"in itsletter ofOctober 4. However, when it received the petition whichthe Union had filed, which I have found that it did receiveno later than October 7, any ambiguity in the Union's priordemands would seem to have been dissolved. But even ifsome confusion remained in Respondent's mind, a simpleinquiry of the Union on that point, which good faith wouldseem to require, would undoubtedly have clarified suchconfusion.SeeN.L.R.B. v.Waukesha Lime & StoneCompany, Inc.,343 F.2d 504, 507 (C.A. 7). InsteadRespondent chose to ignore the continuing recognitiondemands of the Union. A permissible inferenee70 from thefacts-and the inference which I draw-is that the allegeddefect or ambiguity in the Union's bargainingdemand wasnot the reason for Respondent's refusal to bargain,71 butrather that Respondent was determined to reject anybargaining demand the Union made regardless of theprecision with which it may have been formulated andcommunicated.Respondent'sOctober 5 letter to theUnion, and its efforts to undermine and destroy theUnion's majority as herein found, makes this abundantlyclear.Accordingly, I find and conclude that on October 5Respondent had received from the Union an appropriatedemand for recognition and bargaining and that this"' See fn 6, supra7° The Union's demands for recognition, by telephone and thesubsequent letter of October 4, as clarified by the representationpetition filed on October 5, I find to be a continuing demand,because there is no evidence to show that such demands werewithdrawn or abandoned, at least not prior to January 12, 1966,when the Union withdrew its petition On the contrary, theevidence shows that such demand was being actively pursuedSeeBurton-Dixie Corporation,103 NLRB 88071CfInter-City Advertising Company of Greensboro, N C , Inc ,89 NLRB 1103, 1111, fn 19551imposed upon Respondent the legal duty to bargain, if infact the Union had majority status, and Respondent had nogood-faith doubt of that fact.c.The Union's majority statusThe evidence shows that when the Union made itstelephonicdemand on October 1, it had 27 signedauthorization cards. On October 4, and before its demandletter of that date was sent, it received five additionalauthorization cards. There is no contention, nor does theevidence show, that any of these authorizations wereobtained by improper representations, or that they wereother than voluntary designations. I have heretofore foundthat the appropriate unit consists of warehousemen andtruckdrivers, and that at the time of the demand,Respondenthad in its employ in that unit 32warehousemen and 11 truckdrivers, or a total unitcomplement of 43. The 32 authorizations which the Unionhad is, of course, a majority.72 Accordingly. I find andconclude that the Union was the duly designated majorityrepresentative when it made its bargaining demand uponRespondent.d.Alleged "Good Faith" doubt of the Union's majorityRespondent's contention that it was justified in rejectingthe Union'sbargainingdemands, andinsistingthat theUnion established itsmajority in a Board-conductedelection, is, on the facts of this case, plainly without merit.It istrue that an employer faced witha union's recognitiondemand mayinsistupon a Board election as proof of itsmajority, if it has a reasonable basis for a good-faith doubttheUnion in fact represents a majority.Hammond &Irving, Incorporated,154 NLRB 1071. But it is equally truethat an employer who refused such a demand because itrejects the principles of collective bargaining, anddemands an election only to gain time within which todissipate the Union's majority, thereby violates Section8(a)(5) of the Act.Hammond & Irving, Incorporated, supra;JoySilkMills, Inc. v. N.L.R.B.,185 F.2d 732 (C.A.D.C.),cert. denied 341 U.S. 914.Upon consideration of the entire record, I am convincedand find that Respondent rejected the Union's bargainingdemand, not because it had a "good faith" doubt as to theUnion'smajority,but because it was determined toundermine and destroy that majority, and sought the timeinwhich to accomplish that purpose. As I have found,promptly after it received the Union's recognition demand,Respondent set upon a campaign of interrogation ofemployees to abandon their support of the Union; withintheweek it discharged Holland and Stewart, the twoleading proponents of the Union, admittedly for their unionactivity, on the pretext that they were supervisors whom itdid not wantengaging in unionactivity, and within amonth thereafter did the same with respect to McGowan,7z Respondent does not seriously question the Union'snumerical majority It contends rather that, as Holland, Stewart,and McGowan were employed in a supervisory capacity, arrangedand were present at the union meeting of September 30, when 27of the cards were signed, and that as Holland solicited andforwarded to the Union the 5 cards which it thereafter received,the Union's majority was, as a matter of law, coerced, relyingupon cases such asInsular Chemical Corporation,128 NLRB 93,Leas & McVttty, Incorporated,155 NLRB 389 Having found thatHolland, Stewart, and McGowan were not employed in asupervisory capacity, this contention must be, and is, rejected 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDalthough it did not hesitate to ask McGowan to urgeemployees to abandon their union activity;attempted tomake employees"supervisors"for the purpose of takingthem out of the unit and thus prevent their voting in anelection,if one was held,all of which,as I have found, wasunlawful under Section 8(a)(1) and(3) of the Act. In anatmosphere of such unlawful conduct,it is idle to speak ofgood faith.Priced-Less Discount Foods, Inc., d/b/a Payless,157 NLRB 1143.73Accordingly,I find and conclude that by rejecting theUnion's request for recognition,as set forth in its letter ofOctober 5, Respondent violated Section 8(a)(5) and (1) ofthe Act.Ialso find and conclude that by unilaterallygranting its employees wage increases,and by institutingthe funeral leave policy, all as hereinabove found,withoutprior notice to or consultation with the Union which wasthenthedulydesignatedcollective-bargainingrepresentative of its employees,Respondent also violatedSection 8(a)(5) and(1) of theAct.PurityFood Stores, Inc.,150 NLRB 1523,1528,enforcement denied on othergrounds 354 F.2d 926(C.A.1);N.L.R.B. v. Katz,369 U.S.736.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act, and isengaged incommerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labororganizationwithin themeaningof Section 2(5) of the Act.3.Allwarehouse employees employed by BensonWholesaleCompany,Inc.,at itsGeneva,Alabama,warehouse, including truckdrivers, but excluding officeclericalemployees,printshopemployees,truckmechanics, rack service employees,salesmen,guards,and supervisors as defined in the Act, constitute anappropriate unit for the purposes of collectivebargaining,within themeaning ofSection 9(b) of the Act.4.At all times since October 5, the Union has been theduly designated collective-bargainingrepresentative of theemployees in the aforesaidunit,within themeaning ofSection 9(a) of the Act.5.By failing and refusing, on October 5, andat all timesthereafter, to recognize and bargain with the Union as thecollective-bargainingrepresentative of the employees inthe aforesaid unit, and by granting wageincreases andinstitutinga funeral leave plan, after October 5, withoutnotice to orconsultationwith the Union as the collective-bargainingrepresentative of said employees, Respondenthas engaged in, and is engagingin, unfair labor practicesproscribed by Section 8(a)(5) and (1) of the Act.6.NeitherHolland,Stewart,norMcGowan is asupervisor within the meaning of Section 2(11) of the Act.7.By discharging Holland and Stewart on October 5,and McGowan on November 4, because of their concertedactivitiesonbehalfoftheUnion,Respondentdiscriminatedagainst themin regard to their hire or tenureof employment, discouraging membership in the Union,and therebyengaged in,and is engagingin, unfair laborpractices proscribed by Section 8(a)(3) and (1) of the Act." Respondent's contention that it was justified in refusing tobargain with the Union because it had a good-faith doubt as to theappropriateness of any unit requested by the Union, I reject aswithout merit The Board has long held and recently affirmed that8.By the conduct set forth in section I, B, 1, above,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed to them bySection 7 of the Act, and thereby engaged in, and isengaging in unfair labor practices proscribed by Section8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.10.The General Counsel has failed to establish by apreponderance of the evidence that Respondent wasdiscriminatorily motivated in the discharge of Elsie CumiVaughn, and that allegation of the complaint should bedismissed.THE REMEDYHaving found that Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, and inview of the nature and extent of the unfair labor practicesfound herein to have been committed, which go to the veryheart of the Act, it will be recommended that Respondentbe required to cease and desist from in any mannerinfringingupon the exercise of such employee rights.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4);California Lingerie Inc., 129NLRB 912, 915.Having also found that Respondent discriminatorilydischarged Holland, Stewart, and McGowan, it will berecommended that it offer to each of them immediate, full,andunconditionalreinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights, privileges, or working conditions,and make each of them whole for any loss of earningssuffered by reason of the discrimination against him, bypaying to eacha sumof money equal to the amount hewould have earned from the date of the discriminationagainst him to the date when Respondent offers himreinstatement as aforesaid, less his net earnings during theperiod of such discrimination. Backpay with interest at therate of 6 percent per annum shall be computed in themanner set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716. Itwill also be recommended that Respondent be required topreserve and, upon request, make available to authorizedagents of the Board, all records necessary or useful incomputing the amount of backpay due each of theaforesaid employees.Having additionally found that on October 5, and at alltimes thereafter,Respondent unlawfully failed andrefused to recognize and bargain with the Union as thecollective-bargaining representative of the employees inthe aforesaid appropriate unit, I shall also recommend thatRespondent be required, upon request, to recognize andbargain with the Union as such representative, and if anunderstanding is reached, embody the same into a signedagreement. It may be appropriately stated, at this point,that even were I to conclude, as Respondent contends, butwhich contention I have rejected, that the Union nevermade an appropriate demand for bargaining, I wouldnonetheless recommend a bargaining order. For even if noviolation of Section 8(a)(5) in a technical sense occurred,a good-faith but erroneous doubt as to appropriateness of the unitis not a defense to an otherwise meritorious charge of refusal tobargain SeeOwego Street Supermarkets,Inc.,159 NLRB 1735,1742,and the cases there referred to BENSON WHOLESALE CO.553the record shows that the Union, when it made itsbargainingdemand on Respondent, represented anoverwhelming majority of the employees in the unit; thatimmediately upon receipt of such demand, Respondent setupon an unlawful course of conduct designed to destroythatmajority.This fact makes it amply clear thatRespondent has completely rejected the collective-bargaining principle. Therefore, to prevent Respondentfrom reaping the benefits of its own unlawful conduct, andto effectuate the policies of the Act, it is necessary torestore as nearly as possible the situation which wouldhave obtained but for Respondent's unfair labor practices.TheBoardand the courts agree that in suchcircumstances, to remedy the violations of Section 8(a)(1),ifnot of Section 8(a)(5) of the Act, an employer whoengages in such unlawful conduct should be required tobargainwith the Union, on request.D. H. HolmesCompany, Ltd. v. N.L.R.B.,179 F.2d 876, 879 (C.A. 5);Piasecki Aircraft Corporation v. N.L.R.B.,280 F.2d 575,591 (C.A. 3), cert. denied 364 U.S. 933;N.L.R.B. v. DelightBakery Inc.,353F.2d 344 (C.A. 6);Editorial"ElImparcial" Inc. v. N.L.R.B.,278 F.2d 184 (C.A. 1);N.L.R.B. v. Falstaff Distributing Co.,209 F.2d 265, 268(C.A. 8); LutstTruck Lines,160 NLRB 530;Mock RoadSuper Duper, Inc.,156NLRB 983. Cf.N.L.R.B. v.Flomatic Corporation,347 F.2d 265 (C.A. 2).RECOMMENDED ORDERUpon thebasisof the foregoing findings of fact andconclusionsof law and theentirerecord in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended,it isrecommended that the NationalLabor Relations Board order that Benson WholesaleCompany, Inc., its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercivelyinterrogatingany of its employeesregarding their activities on behalf of Retail, Wholesaleand Department Store Union, AFL-CIO, or any otherlabororganization.(b)Asking employees to report on theunionactivity oftheir fellow employees.(c)Threatening to discharge employees for talkingabout Retail,Wholesale and Department Store Union,AFL-CIO, or any other labororganization.(d)Telling employees that credit reports were beingdrawnon them becauseof their concerted activity.(e)Soliciting employees to abandon their activities onbehalf of Retail, Wholesaleand DepartmentStore Union,AFL-CIO, or any other labororganization.(f)Threatening to abandonplant expansionplans, or towithhold employee benefits, if its employees continue tosupporta labor organization,or promisingbenefits to anyemployee to withhold support from any labororganization.(g)Threateningtoclosedown its operations if theemployeesselect union representation.(h)Telling employees that the Union could not do themany good and can only lead to trouble for everybody.(i)Pretextuouslydesignatingemployees as supervisorsto prevent them fromengagingin concerted or unionactivity.6) Failing or refusing to bargain collectively with Retail,Wholesale and Department Store Union, AFL-CIO, as theexclusivecollective-bargainingrepresentativeof itsemployees in a unit composed of all its employeesemployed at its Geneva, Alabama, warehouse, includingtruckdrivers, but excluding office clerical employees,printshop employees, truckmechanics, rack serviceemployees, salesmen, guards, and supervisors as definedin the aforesaid Act, as amended.(k)Discouraging membership in Retail, Wholesale andDepartment Store Union, AFL-CIO, or any other labororganizationof its employees, by discriminatorilydischarging, or in any other manner discriminatingagainst,any employee in regard to his hire, tenure, orother term or condition of employment.(1)Changing the wages, hours, or working conditions ofitsemployees in the aforementioned unit, without firstbargaining with Retail, Wholesale and Department StoreUnion,AFL-CIO,asthecollective-bargainingrepresentative of the employees in said unit.(m) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action foundnecessary and designed to effectuate the policies of theaforesaid Act:(a)Upon request, recognize and bargain collectivelywithRetail,Wholesale and Department Store Union,AFL-CIO,astheexclusivecollective-bargainingrepresentative of its employees in the aforesaid unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and if anunderstanding is reached embody such understanding intoa signed contract.(b)Offer to Leon Holland, Jr., Robert J. Stewart, andWilliam J.McGowan, severally, immediate, full, andunconditionalreinstatementtotheirformerorsubstantially equivalent positions, without prejudice totheir seniority or other rights, privileges, or workingconditions, and make each whole for any loss ofearningshe may have suffered, in the manner set forth in thesection hereof entitled "The Remedy."(c)Notify Leon Holland, Jr., Robert J. Stewart, andWilliam J. McGowan, severally, if presently serving in theArmed Forces of the United States, of their right to fullreinstatement, upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.(d)Preserve and, upon request, make available toauthorized agents of the National Labor Relations Board,for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel recordsand reports, and all other records necessary or useful incomputing the amount of backpay due, as herein provided.(e)Post at its warehouse in Geneva, Alabama, copies ofthe attached notice marked "Appendix." 74 Copies ofsaid notice, to be furnished by the Regional Director forRegion 15, after being duly signed by its authorized74 In the event that this Recommended Order is adopted by thea decree of a United States Court of Appeals, the words "a DecreeBoard, the words "a Decision and Order" shall be substituted forof the United States Court of Appeals Enforcing an Order" shallthe words "the Recommended Order of a Trial Examiner" in thebe substituted for the words "a Decision and Order "notice In the further event that the Board's Order is enforced by 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.75It is further recommended that the complaint herein, tothe extent that it alleges that Elsie Cumi Vaughn was dis-criminatorily discharged, be, and the same is, dismissed.79 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 15, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT coercively interrogate you regardingyour activities on behalf of Retail,Wholesale andDepartment Store Union,AFL-CIO,or any otherunion.WE WILL NOT ask you to report to us on the unionactivity of your fellow employees;solicityou toabandon your support of any union;draw creditreports on you because of your support of any union;or threaten to discharge you because of yourassistance to or support of any union.WE WILL NOT threaten to close down ourwarehouse, or threaten to abandon plans to expandthe same, because you decide to select a union torepresent you.WE WILL NOT tell you that a union can do you nogood,and can only lead to trouble foreverybody.WE WILL NOT threaten to withhold benefits fromyou because you assist or support a union,or promiseyou benefits to withhold assistance or support fromany union.WE WILL NOT pretextuously designate anyemployee as a supervisor to prevent or discouragesaid employee from supporting or assisting any unionWE WILL NOT discharge or otherwise discriminateagainst any employee because of his membership inor support of any union.WE WILL NOT make changes in your wages, hours,or working conditions without first bargaining withRetail,Wholesale and Department Store Union,AFL-CIO,asyourcollective-bargainingrepresentative.WE WILL NOT in any other manner interfere with,restrain,or coerce you in the exercise of the right toself-organization,to form labor organizations,to joinor assist Retail,Wholesale and Department StoreUnion,AFL-CIO,or any other labor organization, tobargain collectively through representatives of yourown choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and allsuch activities.WE WILL, on request,recognize and bargain withRetail,Wholesale and Department Store Union,AFL-CIO,as the exclusive collective-bargainingrepresentative of our employees in a unit composed ofall employees at our Geneva, Alabama, warehouse,including truckdrivers,but excluding office clericalemployees,printshop employees,truck mechanics,rack service employees,salesmen, guards, andsupervisors as defined in the aforesaid Act, regardingtheir rates of pay, wages,hours of employment, andother terms and conditions of employment,and if anunderstanding is reached embody the same into asigned contract.WE WILL offer Leon Holland, Jr., Robert J. Stewart,and WilliamJ.McGowan,severally, reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rights,privileges,or working conditions,and make each ofthem whole for any loss of pay suffered by reason ofthe discrimination practiced against him,as providedin the Trial Examiner's Decision.All our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named or any other labor organization.BENSON WHOLESALECOMPANY, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify Leon Holland, Jr., Robert J.Stewart, and William J. McGowan, if presentlyserving inthe Armed Forces of the United States of their right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.Thisnotice must remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerningthis noticeor compliancewith its provisions, theymay communicatedirectly with the Board'sRegionalOffice, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.